EXHIBIT 10.1

 

 

 

 

 

LTC PROPERTIES, INC.

 

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------

 

 

5.26% Series A-1 Senior Notes Due July 14, 2015

($25,000,000 Aggregate Original Principal Amount)

 

 

5.74% Series A-2 Senior Notes Due January 14, 2019

($25,000,000 Aggregate Original Principal Amount)

 

 

$50,000,000 Private Shelf Facility

 

 

July 14, 2010

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

1

Authorization of Notes

1

 

 

1A

Authorization of Series A-1 Notes

1

 

 

1B

Authorization of Series A-2 Notes

1

 

 

1C

Authorization of Issue of Shelf Notes

2

 

2

Sale And Purchase of Notes

2

 

 

2A

Sale and Purchase of Series A-1 Notes and Series A-2 Notes

2

 

 

2B

Sale and Purchase of Shelf Notes

2

 

 

 

2B(1)

Facility

2

 

 

 

2B(2)

Issuance Period

3

 

 

 

2B(3)

Request For Purchase

3

 

 

 

2B(4)

Rate Quotes

3

 

 

 

2B(5)

Acceptance

4

 

 

 

2B(6)

Market Disruption

4

 

 

 

2B(7)

Facility Closings

4

 

 

 

2B(8)

Fees

5

 

 

 

 

2B(8)(i)

[Intentionally Omitted.]

5

 

 

 

 

2B(8)(ii)

[Intentionally Omitted.]

5

 

 

 

 

2B(8)(iii)

Delayed Delivery Fee

5

 

 

 

 

2B(8)(iv)

Cancellation Fee

6

 

3

Series A Closing

6

 

4

Conditions to Closing

7

 

 

4A

Conditions to Series A Closing

7

 

 

 

4A(1)

Completion of Due Diligence

7

 

 

 

4A(2)

Delivery of Credit Agreement and Modifications Thereto

7

 

 

 

4A(3)

Consents

7

 

 

 

4A(4)

Borrowing Base Certificate

7

 

 

 

4A(5)

Payment of Special Counsel Fees

7

 

 

4B

Conditions to Each Closing

7

 

 

 

4B(1)

Certain Documents

7

 

 

 

4B(2)

Payment of Fees

8

 

 

 

4B(3)

Representations and Warranties

9

 

 

 

4B(4)

Performance; No Default

9

 

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

 

4B(5)

Changes in Structure

9

 

 

 

4B(6)

Purchase Permitted By Applicable Law, etc.

9

 

 

 

4B(7)

Private Placement Number

9

 

 

 

4B(8)

Proceedings and Documents

9

 

5

Representation and Warranties of the Company

9

 

6

Representations of the Purchasers

19

 

7

Information as to the Company

21

 

8

Prepayment of the Notes

25

 

9

Affirmative Covenants

28

 

10

Negative Covenants

30

 

11

Events Of Default

37

 

12

Remedies On Default, Etc.

39

 

13

Registration; Exchange; Substitution Of Notes

41

 

14

Payments On Notes

42

 

15

Expenses, Etc.

43

 

16

Survival Of Representations And Warranties; Entire Agreement

43

 

17

Amendment And Waiver

44

 

18

Notices

45

 

19

Reproduction Of Documents

46

 

20

Multiparty Guaranty

46

 

21

Confidentiality

52

 

22

Miscellaneous

52

 

 

ii

--------------------------------------------------------------------------------


 

Information Schedule

 

Schedule A

—

Purchaser Schedule Related to Series A Notes

Schedule B

—

Defined Terms

Schedule 5.4

—

Subsidiaries; Affiliates; Directors and Officers; Restrictions on Subsidiaries

Schedule 5.10(b)

—

Borrowing Base Properties

Schedule 5.10(c)

—

Significant Leases

Schedule 5.15

—

Existing Indebtedness for Borrowed Money

Schedule 10.2

—

Existing Investments

 

 

 

Exhibit A-1

—

Form of 5.26% Series A-1 Senior Notes due July 14, 2015

Exhibit A-2

—

Form of 5.74% Series A-2 Senior Notes due January 14, 2019

Exhibit A-3

—

Form of Shelf Note

Exhibit B

—

Form of Request for Purchase

Exhibit C

—

Form of Confirmation of Acceptance

Exhibit D-1

—

Form of Series A Note Opinion of Special Counsel for the Credit Parties

Exhibit D-2

—

Form of Shelf Note Opinion of Special Counsel for the Credit Parties

Exhibit D-3

—

Form of Series A Note Opinion of Special Maryland Counsel for the Credit Parties

Exhibit D-4

—

Form of Shelf Note Opinion of Special Maryland Counsel for the Credit Parties

Exhibit D-5

—

Form of Series A Note Opinion of Special Texas Counsel for the Credit Parties

Exhibit D-6

—

Form of Shelf Note Opinion of Special Texas Counsel for the Credit Parties

Exhibit D-7

—

Form of Series A Note Opinion of Special Nevada Counsel for the Credit Parties

Exhibit D-8

—

Form of Shelf Note Opinion of Special Nevada Counsel for the Credit Parties

Exhibit E

—

Form of Borrowing Base Certificate

Exhibit F

—

Form of Joinder to Multiparty Guaranty

 

i

--------------------------------------------------------------------------------


 

LTC PROPERTIES, INC.

31365 Oak Crest Drive, Suite 200

Westlake Village, California 91361

 

July 14, 2010

 

Prudential Investment Management, Inc.

Each Prudential Affiliate (as hereinafter defined) which is

  a signatory of this Agreement or becomes bound by certain

  provisions of this Agreement as hereinafter provided)

 

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, California 90067

 

Ladies and Gentlemen:

 

Each of the undersigned, LTC Properties, Inc., a Maryland corporation (the
“Company”), and certain direct and indirect Subsidiaries of the Company from
time to time party to this Agreement as Guarantors agrees with each of the
Purchasers as follows:

 

1                                        AUTHORIZATION OF NOTES

 

1A       AUTHORIZATION OF SERIES A-1 NOTES.

 

The Company has authorized the issue and sale of $25,000,000 aggregate principal
amount of its 5.26% Series A-1 Senior Notes due July 14, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series A-1
Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13).  The Series A-1 Notes shall be substantially in the
form set out in Exhibit A-1.  Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

 

1B       AUTHORIZATION OF SERIES A-2 NOTES.

 

The Company has authorized the issue and sale of $25,000,000 aggregate principal
amount of its 5.74% Series A-2 Senior Notes due January 14, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series A-2
Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13).  The Series A-2 Notes shall be substantially in the
form set out in Exhibit A-2.  The terms “Series A Note” and “Series A Notes” as
used herein shall include each Series A-1 Note and each Series A-2 Note
delivered pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any such Note pursuant to any such provision.

 

--------------------------------------------------------------------------------


 

1C       AUTHORIZATION OF ISSUE OF SHELF NOTES.

 

The Company will authorize the issue and sale of its additional senior notes (as
amended, restated, supplemented or otherwise modified from time to time, the
“Shelf Notes”) in the aggregate principal amount of up to $50,000,000, to be
dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 10 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
7 years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Shelf
Note delivered pursuant to Section 2B(5), and to be substantially in the form of
Exhibit A-3.  The terms “Shelf Note” and “Shelf Notes” as used herein shall
include each Shelf Note delivered pursuant to any provision of this Agreement
and each Shelf Note delivered in substitution or exchange for any such Shelf
Note pursuant to any such provision.  The terms “Note” and “Notes” as used
herein shall include each Series A Note and each Shelf Note delivered pursuant
to any provision of this Agreement and each Note delivered in substitution or
exchange for any such Note pursuant to any such provision.  Notes that have (i)
the same final maturity, (ii) the same principal prepayment dates, (iii) the
same principal prepayment amounts (as a percentage of the original principal
amount of each Note), (iv) the same interest rate, (v) the same interest payment
periods, and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note’s ultimate predecessor Note was issued), are herein called a
“Series” of Notes.

 

2                                        SALE AND PURCHASE OF NOTES

 

2A       SALE AND PURCHASE OF SERIES A-1 NOTES AND SERIES A-2 NOTES.

 

Subject to the terms and conditions of this Agreement, the Company agrees to
issue and sell to each Series A Purchaser and each Series A Purchaser agrees to
purchase from the Company, on the Series A Closing Day provided for in Section
3, Series A-1 Notes and/or Series A-2 Notes, as applicable, in the principal
amount with respect to Series A-1 Notes and/or Series A-2 Notes, as applicable,
specified opposite such Series A Purchaser’s name in the Purchaser Schedule
Relating to Series A Notes set forth as Schedule A at the purchase price of 100%
of the principal amount thereof.

 

2B       SALE AND PURCHASE OF SHELF NOTES.

 

2B(1)   Facility.  PIM is willing to consider, in its sole discretion and within
limits that may be authorized for purchase by PIM and Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement.  The
willingness of PIM to consider such purchase of Shelf Notes is herein called the
“Facility.”  At any time, (i) the aggregate principal amount of Shelf Notes
stated in Section 1C, minus (ii) the aggregate principal amount of Shelf Notes
purchased and sold pursuant to this Agreement prior to such time, minus (iii)
the aggregate principal amount of Accepted Notes (as hereinafter defined) which
have not yet been purchased and sold hereunder prior to such time, is herein
called the “Available Facility Amount” at such time.  NOTWITHSTANDING THE
WILLINGNESS OF PIM TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT IS
ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PIM NOR ANY PRUDENTIAL
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PIM OR ANY PRUDENTIAL AFFILIATE.  Notwithstanding anything to the contrary
appearing herein, in no event shall any Note be purchased under the Facility by
a Prudential Affiliate described in clause (i) of the definition thereof if,
upon giving effect to such purchase and the use of proceeds thereof, the
aggregate principal amount all Notes and any other notes of the Company then
outstanding and held by all Prudential Affiliates described in such clause,
would exceed $75,000,000.

 

2

--------------------------------------------------------------------------------


 

2B(2)   Issuance Period.  Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a New York Business Day, the New York
Business Day next preceding such anniversary), and (ii) the thirtieth day after
PIM shall have given to the Company, or the Company shall have given to PIM,
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a New
York Business Day, the New York Business Day next preceding such thirtieth
day).  The period during which Shelf Notes may be issued and sold pursuant to
this Agreement is herein called the “Issuance Period.”

 

2B(3)   Request For Purchase.  The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”).  Each Request for Purchase shall
be made to PIM by email or overnight delivery service, and shall (i) specify the
aggregate principal amount of Shelf Notes covered thereby, which shall not be
less than $10,000,000 and not be greater than the Available Facility Amount at
the time such Request for Purchase is made, (ii) specify the principal amounts,
final maturities (which shall be no more than 10 years from the date of original
issuance), and principal prepayment dates and amounts (which shall result in an
average life of no more than 7 years from the date of original issuance) of the
Shelf Notes covered thereby, (iii) specify the interest payment periods (which
shall be quarterly or semi-annually), (iv) specify the use of proceeds of such
Shelf Notes), (v) specify the proposed day for the closing of the purchase and
sale of such Shelf Notes, which shall be a Business Day during the Issuance
Period not less than 10 Business Days and not more than 42 days after the making
of such Request for Purchase, (vi) specify the number of the account and the
name and address of the depository institution to which the purchase prices of
such Shelf Notes are to be transferred on the Closing Day for such purchase and
sale, (vii) certify that the representations and warranties contained in Section
5 are true on and as of the date of such Request for Purchase and that there
exists on the date of such Request for Purchase no Event of Default or Default,
and (viii) be substantially in the form of Exhibit B attached hereto.  Each
Request for Purchase shall be in writing and shall be deemed made when received
by PIM.

 

2B(4)   Rate Quotes.  Not later than 5 Business Days after the Company shall
have given PIM a Request for Purchase pursuant to Section 2B(3), PIM may, but
shall be under no obligation to, provide to the Company by telephone interest
rate quotes for the several principal amounts, maturities and principal
prepayment schedules, and interest payment periods of Shelf Notes specified in
such Request for Purchase.  Each quote shall represent the interest rate per
annum payable on the outstanding principal balance of such Shelf Notes at which
PIM or a Prudential Affiliate would be willing to purchase such Shelf Notes at
100% of the principal amount thereof.

 

3

--------------------------------------------------------------------------------


 

2B(5)   Acceptance.  Within 2 minutes after PIM shall have provided any interest
rate quotes pursuant to Section 2B(4) or such shorter period as PIM may specify
to the Company (such period herein called the “Acceptance Window”), the Company
may, subject to Section 2B(6), elect to accept such interest rate quotes as to
not less than $10,000,000 aggregate principal amount of the Shelf Notes
specified in the related Request for Purchase.  Such election shall be made by
an Authorized Officer of the Company notifying PIM by telephone or email within
the Acceptance Window (but not earlier than 9:30 a.m. or later than 1:30 p.m.
(or such later time as PIM may agree), New York City local time) that the
Company elects to accept such interest rate quotes, specifying the Shelf Notes
(each such Shelf Note being herein called an “Accepted Note”) as to which such
acceptance (herein called an “Acceptance”) relates.  The day the Company
notifies PIM of an Acceptance with respect to any Accepted Notes is herein
called the “Acceptance Day” for such Accepted Notes.  Any interest rate quotes
as to which PIM does not receive an Acceptance within the Acceptance Window
shall expire, and no purchase or sale of Shelf Notes hereunder shall be made
based on such expired interest rate quotes.  Subject to Section 2B(6) and the
other terms and conditions hereof, the Company agrees to sell to PIM or a
Prudential Affiliate, and PIM agrees to purchase, or to cause the purchase by a
Prudential Affiliate of, the Accepted Notes at 100% of the principal amount of
such Accepted Notes.  As soon as practicable following the Acceptance Day, the
Company, PIM and each Prudential Affiliate which is to purchase any such
Accepted Notes will execute a confirmation of such Acceptance substantially in
the form of Exhibit C (herein called a “Confirmation of Acceptance”).  If the
Company should fail to execute and return to PIM within 2 Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, PIM may at its election at any time prior to its receipt thereof
cancel the closing with respect to such Accepted Notes by so notifying the
Company in writing.

 

2B(6)   Market Disruption.  Notwithstanding the provisions of Section 2B(5), if
PIM shall have provided interest rate quotes pursuant to Section 2B(4) and
thereafter, prior to the time an Acceptance with respect to such quotes shall
have been notified to PIM in accordance with Section 2B(5), the domestic market
for U.S. Treasury securities or derivatives shall have closed or there shall
have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for U.S. Treasury securities or derivatives, then such
interest rate quotes shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes.  If the
Company thereafter notifies PIM of the Acceptance of any such interest rate
quotes, such Acceptance shall be ineffective for all purposes of this Agreement,
and PIM shall promptly notify the Company that the provisions of this Section
2B(6) are applicable with respect to such Acceptance.

 

2B(7)   Facility Closings.  Not later than 1:30 p.m. (New York City local time)
on the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the Bingham McCutchen LLP, Three Embarcadero Center, San Francisco,
California 94111 (or such other address as PIM may specify in writing), the
Accepted Notes to be purchased by such Purchaser in the form of one or more
Notes in authorized denominations as such Purchaser may request for each Series
of Accepted Notes to be purchased on such Closing Day, dated the applicable
Closing Day and registered in such Purchaser’s name (or in the name of its
nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the account

 

4

--------------------------------------------------------------------------------


 

specified in the Request for Purchase of such Notes.  If the Company fails to
tender to any Purchaser the Accepted Notes to be purchased by such Purchaser on
the scheduled Closing Day for such Accepted Notes as provided above in this
paragraph 2B(7), or any of the conditions specified in Section 4 shall not have
been fulfilled by the time required on such scheduled Closing Day, the Company
shall, prior to 2:00 p.m., New York City local time, on such scheduled Closing
Day notify PIM (which notification shall be deemed received by each Purchaser)
in writing whether (i) such closing is to be rescheduled (such rescheduled date
to be a Business Day during the Issuance Period not less than one Business Day
and not more than 10 Business Days after such scheduled Closing Day (the
“Rescheduled Closing Day”)) and certify to PIM (which certification shall be for
the benefit of each Purchaser) that the Company reasonably believes that it will
be able to comply with the conditions set forth in Section 4 on such Rescheduled
Closing Day and that the Company will pay the Delayed Delivery Fee in accordance
with Section 2B(8)(iii), or (ii) such closing is to be canceled and the Company
will pay the Cancellation Fee as provided in Section 2B(8)(iv).  In the event
that the Company shall fail to give such notice referred to in the immediately
preceding sentence, PIM (on behalf of each Purchaser) may at its election, at
any time after 2:00 p.m., New York City local time, on such scheduled Closing
Day, notify the Company in writing that such closing is to be canceled and the
Company is obligated to pay the Cancellation Fee as provided in Section
2B(8)(iv).  Notwithstanding anything to the contrary appearing in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than one occasion, unless PIM shall have
otherwise consented in writing.

 

2B(8)   Fees.

 

2B(8)(i)           [Intentionally Omitted.]

 

2B(8)(ii)          [Intentionally Omitted.]

 

2B(8)(iii)         Delayed Delivery Fee.  If the closing of the purchase and
sale of any Accepted Note is delayed for any reason beyond the original Closing
Day for such Accepted Note, the Company shall pay to or as directed by PIM, on
the Cancellation Date or actual Closing Day of such purchase and sale, an amount
(the “Delayed Delivery Fee”) equal to:

 

(BEY - MMY) X DTS/360 X PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by PIM
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note; “DTS” means Days to Settlement, i.e., the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.

 

In no case shall the Delayed Delivery Fee be less than zero.  Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 2B(7).

 

5

--------------------------------------------------------------------------------


 

 

2B(8)(iv)         Cancellation Fee.  If the Company at any time notifies PIM in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if PIM notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of Section 2B(7) that the closing of the purchase and sale
of such Accepted Note is to be canceled, or if the closing of the purchase and
sale of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company shall pay to or as directed by PIM in immediately available
funds on the Cancellation Date an amount (the “Cancellation Fee”) equal to:

 

PI X PA

 

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by PIM) of
the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by PIM) of the Hedge Treasury Note(s) on the Acceptance Day for such
Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to it in
paragraph 2B(8)(iii).  The foregoing bid and ask prices shall be as reported by
such publicly available source of such market data as is then customarily used
by PIM, and rounded to the second decimal place.

 

In no case shall the Cancellation Fee be less than zero.

 

3                                        SERIES A CLOSING.

 

The sale and purchase of the Series A-1 Notes or Series A-2 Notes, as
applicable, to be purchased by the Series A Purchasers shall occur at the
offices of Bingham McCutchen LLP, Three Embarcadero Center, San Francisco,
California 94111, at 9:00 a.m., Pacific time, at a single closing on July 14,
2010 (the “Series A Closing Day”).  On the Series A Closing Day, the Company
will deliver to each Series A Purchaser the Series A Notes to be purchased by
such Series A Purchaser in the form of a single Series A-1 Note (or such greater
number of Series A-1 Notes in denominations of at least $1,000,000 as it may
request) and/or a single Series A-2 Note (or such greater number of Series A-2
Notes in denominations of at least $1,000,000 as it may request), as applicable,
each dated the date of the Series A Closing Day, and registered in such Series A
Purchaser’s name (or in the name of its nominee), against delivery by such
Series A Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to account number 317-4554 at
Harris Trust and Savings, Chicago, IL 60694, ABA number 071000288.  If on the
Series A Closing Day the Company shall fail to tender such Notes as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to the satisfaction of any Series A Purchaser, such
Series A Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights it may have
by reason of such failure or such nonfulfillment.

 

6

--------------------------------------------------------------------------------


 

4                                        CONDITIONS TO CLOSING.

 

The obligation of any Purchaser to purchase and pay for any Notes is subject to
the fulfillment to its satisfaction, on or before the applicable Closing Day, of
the following conditions:

 

4A       CONDITIONS TO SERIES A CLOSING

 

4A(1)   Completion of Due Diligence.  PIM and the Series A Purchasers shall have
completed to their satisfaction financial and other business, environmental and
legal due diligence related to the Company and its Subsidiaries.

 

4A(2)   Delivery of Credit Agreement and Modifications Thereto.  PIM and the
Series A Purchasers shall have received copies of the Credit Agreement and the
definitive agreements with respect to any other Principal Credit Facilities, and
all amendments or other modifications to each of the foregoing, accompanied by
an Officer’s Certificate certifying such copies as being true, correct and
complete copies thereof.

 

4A(3)   Consents.  PIM and the Series A Purchasers shall have received evidence
satisfactory to them that all government, contractual (including, without
limitation, under the Credit Agreement) and other third-party approvals and
consents, if any, necessary to the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents as of the Series A Closing
Day have been obtained.

 

4A(4)   Borrowing Base Certificate.  PIM and the Series A Purchasers shall have
received a Borrowing Base Certificate containing a calculation of the Borrowing
Base as of March 31, 2010 based on the information set forth on Schedule 5.10(b)
as of the Series A Closing Day.

 

4A(5)   Payment of Special Counsel Fees.  Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Series A Closing Day
the fees, charges and disbursements of the special counsel of PIM and the Series
A Purchasers referred to in Section 4B(1)(g), to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the Series A Closing Day.

 

4B                             CONDITIONS TO EACH CLOSING.

 

4B(1)           Certain Documents.  PIM and each Purchaser that is purchasing
Notes on such Closing Day shall have received the following, each dated the
applicable Closing Day (except as provided in clause (h)):

 

(a)        The Note(s) to be purchased by such Purchaser;

 

(b)        an Officer’s Certificate from the Company, certifying that the
conditions specified in Sections 4B(3), 4B(4) and 4B(5) have been fulfilled;

 

(c)        certified copies of the resolutions of each Credit Party (or, if such
Person is a partnership, its general partner), authorizing the execution and
delivery of the Transaction Documents to which such Credit Party is a party
(and, in the case of such resolutions of the Company, authorizing the issuance
of the applicable Series of Notes by the Company), and of all documents
evidencing other necessary corporate or similar action and governmental
approvals, if any, with respect to the Transaction Documents and the applicable
Series of Notes;

 

7

--------------------------------------------------------------------------------


 

(d)        a certificate of the Secretary or an Assistant Secretary and one
other officer of each of the Credit Parties (or, if such Person is a
partnership, its general partner), certifying the names and true signatures of
the officers of such Person authorized to sign the Transaction Documents to
which such Credit Party is a party;

 

(e)        certified copies of the articles or certificate of incorporation (or
similar charter document) and by-laws, operating agreement or partnership
agreement, as applicable, of each Credit Party;

 

(f)         favorable opinions of:  (i) Reed Smith LLP, special counsel for the
Credit Parties satisfactory to such Purchaser and substantially in the form of
Exhibit D-1 (in the case of the Series A Notes) or Exhibit D-2 (in the case of
any Shelf Notes) attached hereto, and as to such other matters as such Purchaser
may reasonably request; (ii) Ballard Spahr LLP, special Maryland counsel for the
Credit Parties satisfactory to such Purchaser and substantially in the form of
Exhibit D-3 (in the case of the Series A Notes) or Exhibit D-4 (in the case of
any Shelf Notes) attached hereto, and as to such other matters as such Purchaser
may reasonably request; (iii) Fulbright & Jaworski L.L.P., special Texas counsel
for the Credit Parties satisfactory to such Purchaser and substantially in the
form of Exhibit D-5 (in the case of the Series A Notes) or Exhibit D-6 (in the
case of any Shelf Notes) attached hereto, and as to such other matters as such
Purchaser may reasonably request; and (iv) Brownstein Hyatt Farber Schreck, LLP,
special Nevada counsel for the Credit Parties satisfactory to such Purchaser and
substantially in the form of Exhibit D-7 (in the case of the Series A Notes) or
Exhibit D-8 (in the case of any Shelf Notes) attached hereto.  The Company
hereby directs each such counsel to deliver such opinions, agrees that the
issuance and sale of any Notes will constitute a reconfirmation of such
direction, and understands and agrees that each Purchaser receiving such an
opinion will and is hereby authorized to rely on such opinion;

 

(g)        a favorable opinion of Bingham McCutchen LLP, special counsel for PIM
and the Purchasers, as to such matters incident to the matters herein
contemplated related to the Series A Notes as such Purchaser reasonably
requests;

 

(h)        a good standing or similar certificate for each Credit Party (or its
general partner, in the case of a partnership) from the appropriate Governmental
Authority of its jurisdiction of organization, dated as of a recent date, and
such other evidence of the status of such Persons as such Purchaser may
reasonably request; and

 

(i)         additional documents or certificates with respect to legal matters
or corporate or other proceedings related to the transactions contemplated
hereby as may be reasonably requested by such Purchaser.

 

4B(2)   Payment of Fees.  The Company shall have paid to or as directed by PIM
any fees due pursuant to or in connection with this Agreement, including any
Delayed Delivery Fee due pursuant to Section 2B(8)(iii).

 

8

--------------------------------------------------------------------------------


 

4B(3)   Representations and Warranties.  The representations and warranties of
the Credit Parties in Section 5 hereof shall, in each case, be correct when made
and on and as of such Closing Day.

 

4B(4)   Performance; No Default.  Each of the Credit Parties shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at such
Closing Day, and after giving effect to the issue and sale of the applicable
Series of Notes (and the application of the proceeds thereof pursuant to the
requirements of Section 5.14) no Default or Event of Default shall have occurred
and be continuing.

 

4B(5)   Changes in Structure.  The Company shall not have changed its
jurisdiction of organization or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other Person,
at any time following the date of the most recent financial statements referred
to in Section 5.5.

 

4B(6)   Purchase Permitted By Applicable Law, etc.  Each Purchaser’s purchase of
Notes on such Closing Day shall (i) be permitted by the laws and regulations of
each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (ii) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve System), and (iii) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof.  If requested by
any Purchaser of Notes on such Closing Day, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as it may
reasonably specify to enable it to determine whether such purchase is so
permitted.

 

4B(7)   Private Placement Number.  A Private Placement number issued by Standard
& Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation
Office of the National Association of Insurance Commissioners) shall have been
obtained for each Series of Notes to be issued on the applicable Closing Day.

 

4B(8)   Proceedings and Documents.  All corporate, organizational and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to each Purchaser purchasing Notes on the applicable Closing Day
and its special counsel, and each such Purchaser and its U.S. and Canadian
special counsel shall have received all such counterpart originals or certified
or other copies of such documents as such Purchaser or such counsel may
reasonably request.

 

5                                        REPRESENTATION AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

9

--------------------------------------------------------------------------------


 

5.1       Organization; Power and Authority.

 

Each Credit Party is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Credit Party has
the requisite power and authority to own or hold under lease the Properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Transaction Documents to which
it is a party and to perform the provisions of such Transaction Documents.  The
Company is organized in conformity with the requirements for qualification as a
REIT under the Code, and its method of operation enables it to meet the
requirements for qualification and taxation as a REIT under the Code.

 

5.2       Authorization, etc.

 

This Agreement, the Notes and the other Transaction Documents to which any
Credit Party is a party have been duly authorized by all necessary action on the
part of such Credit Party, and each of this Agreement and such other Transaction
Documents (other than the Notes) constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of each
Credit Party that is party to such Transaction Document enforceable against such
Credit Party in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

5.3       Disclosure.

 

Neither this Agreement nor any other document, certificate or statement
furnished to PIM by or on behalf of the Company or the other Credit Parties in
connection herewith, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading in light of the circumstances under which they
were made, PIM acknowledging that as to any projections furnished to PIM, the
Company only represents that the same were prepared on the basis of information
and estimates the Company believed to be reasonable at the time of the
preparation and delivery thereof.  There is no fact known to the Company or any
other Credit Party that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the other documents,
certificates and other writings (including the Company’s most recent reports on
Form 10-Q and Form 10-K and the Company’s reports on Form 8-K filed during the
period from January 1, 2010 through the date hereof) delivered to PIM by or on
behalf of the Company or the other Credit Parties.  Since the date of the most
recent audited balance sheet delivered pursuant to Section 7.1(b), or if no such
balance sheet has been delivered, the most recent audited balance sheet referred
to in Section 5.5, there has been no change in the financial condition,
operations, business, Properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the other documents, certificates and other writings delivered to PIM by or
on behalf of the Company or the other Credit Parties.

 

10

--------------------------------------------------------------------------------


 

5.4       Organization and Ownership of Equity in Subsidiaries; Affiliates.

 

(a)        Schedule 5.4 contains complete and correct lists as of the Series A
Closing Day (and as of the date such Schedule is updated from time to time as
provided in Section 7.1(d)) (i) of each of the Subsidiaries of the Company,
showing, as to each such Person, the correct name thereof, the jurisdiction of
its organization, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares or
units of each class issued and outstanding, (ii) of each of the Company’s
Affiliates, other than such Person’s Subsidiaries and other than the other
Credit Parties, and (iii) of the Company’s directors and senior officers.

 

(b)        All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
except as disclosed on Schedule 5.4.

 

(c)        Each Subsidiary (other than the Credit Parties) is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the Properties it purports to own or hold
under lease and to transact business it transacts and proposes to transact.

 

(d)        No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

 

5.5       Financial Statements.

 

The Company has furnished each Purchaser of the Series A Notes and any Accepted
Notes with the following financial statements:  (i) consolidated balance sheets
of the Company and its Subsidiaries as of December 31, 2007, 2008 and 2009 and
as of the last day in each of the fiscal years completed thereafter and prior to
the date as of which this representation is made or repeated to such Purchaser
(other than fiscal years completed within 90 days prior to such date for which
audited financial statements have not been released), and consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for each such year, all certified by independent certified public
accountants of recognized international standing; and (ii) unaudited
consolidated balance sheets of the Company and its Subsidiaries as at the end of
the quarterly period (if any) most recently completed prior to such date and
after the

 

11

--------------------------------------------------------------------------------


 

end of the most recent fiscal year (other than quarterly periods completed
within 45 days prior to such date for which financial statements have not been
released) and the most recently completed fiscal year end and unaudited
consolidated statements of income and cash flows of the Company and its
Subsidiaries for the periods from the beginning of the fiscal years in which
such quarterly periods are included to the end of such quarterly periods and the
comparable quarterly period in the immediately preceding fiscal year.  Such
financial statements (including any related schedules and/or notes) have been
prepared in accordance with GAAP (subject, as to interim statements, to changes
resulting from year-end adjustments) consistently applied throughout the periods
involved and show all liabilities, direct and contingent, of the Company and its
Subsidiaries required to be shown in accordance with such principles.  The
balance sheets fairly present in all material respects the consolidated
financial condition of the Company and its Subsidiaries as at the dates thereof,
and the statements of income, retained earnings and cash flows fairly present
the consolidated financial results of their operations for the periods
indicated.  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in writing to the Purchasers.  No event has occurred since the end of
the most recent fiscal year for which such audited financial statements have
been furnished which has had or could reasonably be expected to have a material
adverse effect on the condition (business, financial or otherwise), results of
operations, assets, liabilities or prospects of the Company or any of its
Subsidiaries.

 

5.6       Compliance with Laws; Other Instruments, etc.

 

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any Property of any Credit Party or any of its Subsidiaries under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter (or similar constitutive documents) or bylaws (or
similar documents), or any other agreement or instrument to which any Credit
Party or any of its Subsidiaries is bound or by which any Credit Party or any of
its Subsidiaries or any of their respective Properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to any Credit Party or any of its
Subsidiaries, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Credit Party or any
of its Subsidiaries.

 

Neither the Company nor any Subsidiary is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default, if uncured, could reasonably be expected to have a
Material Adverse Effect.

 

5.7       Governmental Authorizations, etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Credit Party of this Agreement, the Notes or the
other Transaction Documents to which such Person is a party.

 

12

--------------------------------------------------------------------------------


 

5.8       Litigation; Observance of Agreements, Statutes and Orders.

 

(a)        There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries or any Property of the Company or any of its
Subsidiaries in any court or before any arbitrator of any kind or before or by
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(b)        Neither the Company nor any Subsidiary is in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.9       Taxes.

 

Each of the Company and its Subsidiaries has filed, or there has been filed on
its behalf, all tax returns (federal, state, local and foreign) required to be
filed by such Person (giving effect to permitted extensions) and has paid all
taxes shown thereon to be due (giving effect to permitted extensions), including
interest, additions to taxes and penalties, or has provided adequate reserves in
accordance with GAAP for payment thereof, except where the failure to so file or
pay would not cause a Material Adverse Effect.

 

5.10     Title to Property; Leases.

 

(a)        The Company and its Subsidiaries have good and sufficient title to
their respective Properties (other than Properties which are leased) that
individually or in the aggregate are Material, including all such Properties
reflected in the most recent audited balance sheet delivered pursuant to Section
7.1(b), or if no such balance sheet has been delivered, the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement.

 

(b)        Schedule 5.10(b) identifies, as of the Series A Closing Day (and as
of the date such Schedule is updated from time to time as provided in Section
7.1(d)), the Properties which are included in the computation of the Borrowing
Base (separately identifying each Qualified Ground Lease, the Borrowing Base
Value for each such Property, whether each such Property was then owned more or
less than four quarters, and such other information as would permit a
determination to be made as to whether or not each such Property is an Eligible
Property and whether or not such Properties, taken as a whole, satisfy the
Borrowing Base Requirements).  Each of such Properties qualifies as an Eligible
Property and such Properties, taken as a whole, satisfy the Borrowing Base
Requirements to the extent required by Section 10.11(a).

 

13

--------------------------------------------------------------------------------


 

(c)        Schedule 5.10(c) identifies, as of the Series A Closing Day (and as
of the date such Schedule is updated from time to time as provided in Section
7.1(d)), each Significant Lease, the Property which is demised pursuant to each
Significant Lease and the name of each landlord and lessee under each
Significant Lease.  Except as set forth on Schedule 5.10(c), as of the Series A
Closing Day (and as of the date such Schedule is updated from time to time as
provided in Section 7.1(d)):  (x) none of the tenants under Significant Leases
on Properties owned by the Company, Material Subsidiaries or any other
Subsidiary of the Company was (as of such date or at any other time during the
Fiscal Quarter beginning immediately prior to such date) in default for a period
in excess of 60 days on the monthly minimum rent payments due under such
Significant Leases, and (y) no other tenants on other Leases that in the
aggregate generate more than $4,000,000 in annual contractual rents payable to
the Company or its Subsidiaries were (as of such date or at any other time
during the Fiscal Quarter beginning immediately prior to such date) in default
for a period in excess of 60 days on the monthly minimum rent payments due under
such Leases.

 

5.11     Licenses, Permits, etc.

 

(a)        The Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others.

 

(b)        To the best knowledge of the Company, no product of the Company or
any of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

 

(c)        To the best knowledge of the Company, there is no Material violation
by any Person of any right of the Company or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company or any of its
Subsidiaries.

 

5.12     Compliance with ERISA.

 

(a)        The Company, each Subsidiary and each ERISA Affiliate have operated
and administered each Plan in compliance with all applicable laws except for
such instances of noncompliance as have not resulted in and could not reasonably
be expected to result in a Material Adverse Effect.  None of the Company, any
Subsidiary or any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company, any
Subsidiary or any ERISA Affiliate, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, any Subsidiary or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or pursuant to section 4068 of ERISA or the Pension
Funding Rules, other than such liabilities or Liens as would not be individually
or in the aggregate Material.

 

14

--------------------------------------------------------------------------------


 

(b)        The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.  Following the
effective date of the Pension Act, for any Plan which is subject to the Pension
Funding Rules, the funding target attainment percentage, within the meaning of
Section 303 of ERISA or Section 430 of the Code, for such Plan is not less than
100%.

 

(c)        The Company, the Subsidiaries and its ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

(d)        The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

 

(e)        The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by such Purchaser.

 

5.13     Private Offering.

 

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers, each of which has been offered the Notes at a private
sale for investment.  Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

 

5.14     Use of Proceeds; Margin Regulations.

 

The Company will apply the proceeds of the sale of (i) the Series A Notes to
refinance existing indebtedness, for acquisitions, for capital expenditures, for
working capital and for other general corporate purposes, and (ii) each Series
of Shelf Notes in the manner described in the applicable Request for Purchase
with respect to such Series of Shelf Notes.  None of the proceeds of the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any

 

15

--------------------------------------------------------------------------------


 

securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

5.15     Existing Debt; Liens.

 

(a)        Except as described therein, Schedule 5.15 sets forth a complete and
correct list as of the Series A Closing Day of all outstanding Indebtedness for
Borrowed Money of the Company and its Subsidiaries as of June 30, 2010
(including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guaranties thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness for
Borrowed Money of the Company or any of its Subsidiaries.  Neither the Company
nor any Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Indebtedness for
Borrowed Money of the Company or such Subsidiary and no event or condition
exists with respect to any Indebtedness for Borrowed Money of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness for Borrowed Money
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

 

(b)        Neither the Company nor any Subsidiary has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its Property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.1.

 

(c)        As of the Series A Closing Day, neither the Company nor any
Subsidiary is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness for Borrowed Money of the Company or such
Subsidiary, any agreement relating thereto or any other agreement (including,
but not limited to, its charter or other organizational document) which limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness for Borrowed Money of the Company or any Subsidiary, except as
specifically indicated in Schedule 5.15.

 

5.16     Foreign Assets Control Regulations, etc.

 

(a)        Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

(b)        Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated National and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order, or
(ii) engages in any dealings or transactions with any such Person.  The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.

 

16

--------------------------------------------------------------------------------


 

(c)        No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such act applies to the Company.

 

5.17     Status under Certain Statutes.

 

Neither the Company nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.

 

5.18     Environmental Matters.

 

(a)        Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)        Neither the Company nor any Subsidiary has knowledge of any claim or
has knowledge that any of its tenants has received any notice of any claim, and
neither the Company nor any Subsidiary has knowledge that any proceeding has
been instituted raising any claim against any tenant of the Company or its
Subsidiaries with respect to their use of any real properties or other assets
now or formerly owned, leased or operated by any of the Company or its
Subsidiaries, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)        Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.

 

(d)        Neither the Company nor any Subsidiary has, and to the knowledge of
the Company and its Subsidiaries none of its tenants has, stored any material
quantities of Hazardous Materials on real properties now or formerly owned,
leased or operated by any of the Company or its Subsidiaries; and neither the
Company nor any Subsidiary has, and to the knowledge of the Company and its
Subsidiaries none of its tenants or any other Person has, disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect;

 

17

--------------------------------------------------------------------------------


 

(e)        To the knowledge of the Company and its Subsidiaries, the tenants of
the Company and its Subsidiaries have obtained all governmental approvals
required for the operation of the Properties under applicable Environmental
Laws, except such as could not reasonably be expected to result in a Material
Adverse Effect; and

 

(f)         To the knowledge of the Company, all buildings on all real
properties now owned, leased or operated by the Company or any Subsidiary are in
compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect.

 

5.19     Stock of the Company.

 

As of the Series A Closing Day, the entire outstanding capital stock of the
Company consists of:  (i) Series C Cumulative Convertible Preferred Stock,
2,000,000 shares outstanding; (ii) Series E Cumulative Convertible Preferred
Stock, 37,816 shares outstanding; (iii) Series F Cumulative Preferred Stock,
5,894,216 shares outstanding; and (iv) Common Stock, 23,799,484 shares
outstanding.

 

5.20     Condition of Property; Casualties; Condemnation.

 

As of the Series A Closing Day, to the knowledge of the Company or its Material
Subsidiaries, each Property owned by them, in all material respects (a) is in
good repair, working order and condition, normal wear and tear excepted, (b) is
free of structural defects, (c) is not subject to material deferred maintenance,
and (d) has and will have all building systems contained therein in good repair,
working order and condition, normal wear and tear excepted.  To the knowledge of
the Company or of any of its Subsidiaries, none of the Properties owned by them
is currently materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy.  No condemnation or other
like proceedings that has had, or could reasonably be expected to result in, a
Material Adverse Effect, are pending and served nor, to the knowledge of the
Company, threatened against any Property owned by it or any of its Subsidiaries
in any manner whatsoever.  No casualty has occurred to any such Property that
could reasonably be expected to have a Material Adverse Effect.

 

5.21     Legal Requirements and Zoning.

 

To the knowledge of the Company and its Subsidiaries, the use and operation of
each Property owned by the Company or its Subsidiaries constitutes a legal use
under applicable zoning regulations (as the same may be modified by special use
permits or the granting of variances) and complies in all material respects with
all Legal Requirements, and does not violate in any material respect any
material approvals, material restrictions of record or any material agreement
affecting any such Property (or any portion thereof).

 

5.22     Qualified Ground Leases.

 

The only material leases of Eligible Properties for which either the Company or
a Guarantor is a lessee are the Qualified Ground Leases.  The Property Owner for
a Real Property subject to a Qualified Ground Lease is the lessee under such
Qualified Ground Lease and no consent is necessary to such Person being the
lessee under such Qualified Ground Lease which has not already been obtained. 
The Qualified Ground Leases are in full force and effect and no defaults exist
thereunder.

 

18

--------------------------------------------------------------------------------


 

5.23     Solvency.

 

The Company and each of its Subsidiaries are solvent, able to pay their debts as
they become due, and have sufficient capital to carry on their business and all
businesses in which they are about to engage.

 

5.24     Hostile Tender Offers.  None of the proceeds of the sale of any Notes
will be used to finance a Hostile Acquisition.

 

6                                        REPRESENTATIONS OF THE PURCHASERS.

 

6.1       Purchase for Investment.  Each Purchaser severally represents that it
is purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control.  Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

 

6.2       Source of Funds.

 

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

(a)        the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

 

(b)        the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

19

--------------------------------------------------------------------------------


 

(c)        the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1, or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)        the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, neither the QPAM nor a person controlling or controlled by the QPAM
(applying the definition of “control” in Section V(e) of the QPAM Exemption)
owns a 10% or more interest in the Company and (i) the identity of such QPAM,
and (ii) the names of all employee benefit plans whose assets managed by the
QPAM in the investment fund, when combined with the assets of other plans
established or maintained by the same employer (or affiliate thereof described
in Section V(c)(1) of the QPAM Exemption) or by the same employee organization,
represent 10% or more of the assets of the investment fund have been disclosed
to the Company in writing pursuant to this clause (d); or

 

(e)        the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM, and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

(f)         the Source is a governmental plan; or

 

(g)        the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, or one or
more plans, within the meaning of Section 4975 of the Code, each of which has
been identified to the Company in writing pursuant to this clause (g); or

 

(h)        the Source does not include the “plan assets,” within the meaning of
Department of Labor Regulations Section 2510.3-101, as modified by Section 3(42)
of ERISA, of any employee benefit plan subject to the fiduciary responsibility
provisions of Title I of ERISA or of any plan to which Section 4975 of the Code
applies.

 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

20

--------------------------------------------------------------------------------


 

7                                        INFORMATION AS TO THE COMPANY.

 

The Company covenants that during the Issuance Period and so long thereafter as
any Notes remain outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

7.1       Financial and Business Information.  The Company shall deliver to each
holder of Notes that is an Institutional Investor:

 

(a)        Quarterly Statements — as soon as available, and in any event within
45 days after the close of each of the first three (3) Fiscal Quarters of each
Fiscal Year of the Company a copy of the consolidated balance sheet of the
Company and its Subsidiaries as of the last day of such Fiscal Quarter and the
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such quarter and for the fiscal year-to-date period then ended,
each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous Fiscal Year, prepared by the
Company in accordance with GAAP and certified to by its chief financial officer
or another officer of the Company acceptable to the Required Holders (the filing
within the time period specified above of the Company’s Form 10-Q for such
Fiscal Quarter on the EDGAR system shall satisfy this requirement);

 

(b)        Annual Statements — as soon as available, and in any event within 90
days after the end of each Fiscal Year of the Company, duplicate copies of

 

(i)                                   a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year, and

 

(ii)                                consolidated statements of income, changes
in stockholders’ equity and cash flows of the Company and its Subsidiaries for
such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances,

 

provided that the filing within the time period specified above of the Company’s
Form 10-K for such Fiscal Year (together with the Company’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act,
provided that such annual report need not be filed until required to be filed
pursuant to SEC requirements) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b);

 

21

--------------------------------------------------------------------------------


 

(c)        Quarterly Borrowing Base Certificates — during such times as Section
10.11 shall be operative in accordance with the terms hereof, as soon as
available, and in any event within 50 days after the last day of each Fiscal
Quarter (except for the fourth Fiscal Quarter, in which event it shall be on the
60th day following the last day such quarter), a Borrowing Base Certificate
showing the computation of the Borrowing Base in reasonable detail as of the
close of business on the last day of such Fiscal Quarter, prepared by the
Company and certified by a Senior Financial Officer;

 

(d)        Quarterly Operating Reports — within 45 days after the last day of
each of the first three Fiscal Quarters and within 90 days after the last day of
the fourth Fiscal Quarter of the year:  (i) a list (a) of all newly formed or
acquired Subsidiaries during such quarter (such list shall contain the
information relative to such new Subsidiaries as set forth in Schedule 5.4
hereto and upon receipt of which Schedule 5.4 shall be deemed amended to include
references to such Subsidiaries), and (b) identifying any Subsidiary whose
capital stock or other equity interests were transferred during such quarter as
permitted by Section 10.4(c), together with the name of the transferor and
transferee thereof; (ii) a list of newly executed Qualified Ground Leases or
Significant Leases during such quarter (upon receipt of which, Schedule 5.10(b)
and/or Schedule 5.10(c) shall be deemed amended to include references to such
Significant Lease and/or Qualified Ground Leases); (iii) a copy of any notice of
a material default or any other material notice (including, without limitation,
property condition reviews) received by the Company or any Guarantor from any
ground lessor under a Qualified Ground Lease or a Lease during such quarter; and
(iv) a schedule showing for such quarter (a) any Significant Lease that was or
is continuing to be in default with respect to monthly minimum rent payments in
excess of 60 days, and (b) any other Leases that in the aggregate generate more
than $4,000,000 in annual contractual rents payable to the Company or its
Subsidiaries that were or are continuing to be in default for a period in excess
of 60 days on the monthly minimum rent payments due under such Leases;

 

(e)        Annual Projections — as soon as available, and in any event within 90
days after the last day of each Fiscal Year of the Company, a copy of the
Company’s consolidated projections of revenues, expenses and balance sheet on a
quarter-by-quarter basis, with such projections in reasonable detail prepared by
the Company and in form satisfactory to the Required Holders (which shall
include a summary of all significant assumptions made in preparing such business
plan);

 

(f)         SEC and Other Reports — promptly upon their becoming available, (i)
one copy of each financial statement, report or notice sent by the Company or
any Subsidiary to its principal lending banks as a whole (including, without
limitation, each Borrowing Base Certificate, but excluding any other information
sent to such banks in the ordinary course of administration of a bank facility,
such as information relating to pricing and borrowing availability), and
(ii) each report on Form 8-K (or any similar successor form) and all amendments
thereto (which documents may be delivered by email) filed by the Company or any
Subsidiary with the SEC;

 

22

--------------------------------------------------------------------------------


 

(g)        Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

 

(h)        Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

 

(i)         Other Notices — promptly after knowledge thereof shall have come to
the attention of any Responsible Officer of the Company, written notice of (i)
any threatened or pending litigation or governmental or arbitration proceeding
or labor controversy against the Company or any Subsidiary which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, or
(ii) during such times as Section 10.11 shall be operative in accordance with
the terms hereof, if a Lease of any Property included in the Borrowing Base
Value is more than thirty (30) days past due;

 

(j)         ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

 

               (i)      with respect to any Plan, any reportable event, as
defined in section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof; or

 

              (ii)      the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multi-employer Plan that such action has been taken by the PBGC with respect to
such Multi-employer Plan; or

 

            (iii)       any event, transaction or condition that could result in
the incurrence of any liability by the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; and

 

23

--------------------------------------------------------------------------------


 

(k)        Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

 

7.2       Officer’s Certificate.  Each set of financial statements delivered to
a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth:

 

(a)        Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.2, Section 10.3, Section 10.10
and Section 10.11 during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, (i) the calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence, and
(ii) a reconciliation from GAAP, as reflected in the statements then being
furnished, to the calculation of the financial covenants in Section 10.2,
Section 10.3, Section 10.10 and Section 10.11, after giving effect to the
exclusion from GAAP of the effects of Accounting Standards Codification
825-10-25 (previously referred to as SFAS 159) or any successor or similar
provision to the extent it relates to “fair value” accounting for liabilities);
and

 

(b)        Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

 

7.3       Visitation.  The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

 

(a)        No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

24

--------------------------------------------------------------------------------


 

(b)        Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

 

8                                        PREPAYMENT OF THE NOTES.

 

The Series A Notes and any Shelf Notes shall be subject to required prepayment
as and to the extent provided in Section 8.1.  The Series A Notes and any Shelf
Notes shall also be subject to prepayment under the circumstances set forth in
Section 8.2.

 

8.1       Required Prepayments.

 

(a)        Series A-1 Notes.  As provided therein, the entire unpaid principal
balance of the Series A-1 Notes shall be due and payable on the stated maturity
date thereof.

 

(b)        Series A-2 Notes.  On January 14, 2014 and on each January 14
thereafter to and including January 14, 2018 the Company will prepay
$4,166,666.67 principal amount (or such lesser principal amount as shall then be
outstanding) of the Series A-2 Notes at par and without payment of the
Make-Whole Amount or any premium, provided that upon any partial prepayment of
the Series A-2 Notes pursuant to Section 8.2, the principal amount of each
required prepayment of the Series A-2 Notes becoming due under this Section 8.1
on and after the date of such prepayment shall be reduced in the same proportion
as the aggregate unpaid principal amount of the Series A-2 Notes is reduced as a
result of such prepayment.

 

(c)        Shelf Notes.  Each Series of Shelf Notes shall be subject to required
prepayments, if any, set forth in the Notes of such Series; provided that upon
any partial prepayment of any Series of Shelf Notes pursuant to Section 8.2, the
principal amount of each required prepayment thereof becoming due on and after
the date of such partial prepayment shall be reduced in the same proportion as
the aggregate principal amount of such Series of Shelf Notes is reduced as a
result of such prepayment.

 

8.2       Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $1,000,000 (and
increments of $100,000 in excess thereof) of the aggregate principal amount of
the Notes of such Series then outstanding in the case of a partial prepayment,
or such lesser principal amount of the Notes of such Series as shall then be
outstanding, at 100% of the principal amount so prepaid, plus interest thereon
to the prepayment date and the Make-Whole Amount determined for the prepayment
date with respect to such principal amount.  The Company will give each holder
of Notes of such Series written notice of each optional prepayment under this
Section 8.2 not less than 5 Business Days and not more than 60 days prior to the
date (which shall be a Business Day) fixed for such prepayment.  Each such
notice shall specify such date, the Series of Notes to be prepaid, the aggregate
principal amount of such Notes to be prepaid on such date, the principal amount
of each Note of such Series held by the registered holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid.

 

25

--------------------------------------------------------------------------------


 

8.3       Allocation of Partial Prepayments.

 

In the case of each partial prepayment of the Notes of each Series under Section
8.1(b) or Section 8.2, the principal amount prepaid shall be allocated among the
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
prepaid.

 

8.4       Maturity; Surrender, etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any.  From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full shall be surrendered to the Company and cancelled and shall not be
reissued, and no Note shall be issued in lieu of any prepaid principal amount of
any Note.

 

8.5       Purchase of Notes.

 

The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any Series except (i) upon the payment or prepayment of the Notes of
such Series in accordance with the terms of this Agreement and the Notes of such
Series, or (ii) pursuant to a written offer to purchase any outstanding Notes of
such Series made by the Company or an Affiliate pro rata to the holders of all
Notes of such Series at the time outstanding upon the same terms and
conditions.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement, and no Notes may be issued in substitution or
exchange for any such Notes.

 

8.6       Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

26

--------------------------------------------------------------------------------


 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported, as of 10:00
a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date on the display designated as
“Page PX1” on Bloomberg Financial Markets (“Bloomberg”) (or, if Bloomberg shall
cease to report such yields on Page PX1 or shall cease to be PIM’s customary
source of information for calculating make-whole amounts on privately placed
notes, then such source as is then PIM’s customary source of such information),
or if such yields shall not be reported as of such time or the yields reported
as of such time shall not be ascertainable, (ii) the Treasury Constant Maturity
Series yields reported, for the latest day for which such yields shall have been
so reported as of the second Business Day next preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  Such implied yield
shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice, and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than the Remaining
Average Life of such Called Principal, and (2) the actively traded U.S. Treasury
security with the maturity closest to and less than the Remaining Average Life
of such Called Principal.  The Reinvestment Yield shall be rounded to the number
of decimal places as appears in the interest rate of the applicable Note.

 

“Remaining Average Life”  means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

 

27

--------------------------------------------------------------------------------


 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

 

9                                        AFFIRMATIVE COVENANTS

 

The Company covenants that during the Issuance Period and for so long thereafter
as any of the Notes are outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

9.1       Compliance with Law.  (a)  Without limiting Section 10.13, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective Properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)  Without limiting the agreements set forth in Section 9.1(a) above, for each
of its owned Properties, respectively, the Company will, and will cause each of
its Subsidiaries to, require that each tenant and subtenant, if any, of any of
the Properties or any part thereof, at all times, do the following to the extent
the failure to do so, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect:  (i) comply in all material respects
with all applicable Environmental Laws; (ii) obtain and maintain in full force
and effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Properties; and (iii) cause to
be cured any material violation by it or at any of the Properties of applicable
Environmental Laws.

 

9.2       Insurance.  The Company will, and will cause each of its Subsidiaries
to, maintain and cause their respective tenants to maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.

 

9.3       Maintenance of Properties.  The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept
(including, without limitation, by their respective tenants), their respective
Properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company or any Subsidiary from discontinuing the operation and the
maintenance of any of its Properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

28

--------------------------------------------------------------------------------


 

9.4       Payment of Taxes and Claims.  The Company and Credit Parties will
cause each of their respective tenants to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property relating to such Property, that individually or collectively would
materially impair the value of such Property, and in each case before the same
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and adequate reserves are
provided therefor.

 

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
Properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on Properties or assets of the Company or any Subsidiary, provided
that neither the Company nor any Subsidiary need pay any such tax or assessment
or claims if (i) the amount, applicability or validity thereof is contested by
the Company or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary, or (ii) the nonpayment of all such taxes, assessments and
claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

 

9.5       Maintenance of Existence, Etc.  Subject to Section 10.3, the Company
will at all times preserve and keep in full force and effect its corporate or
similar existence and the corporate or similar existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.

 

9.6       Books and Records.  The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be.

 

9.7       Maintenance of REIT Status.  The Company will, at all times, conduct
its affairs and the affairs of its Subsidiaries in a manner so as to continue to
qualify as a REIT and elect to be treated as a REIT under all applicable laws,
rules and regulations.

 

9.8       Listing of Common Stock; Filing of Reports.  The Company will (i) at
all times cause its common stock to be duly listed on the New York Stock
Exchange, the American Stock Exchange or the National Association of Securities
Dealers Automated Quotation or other national stock exchange, and (ii) timely
file all reports required to be filed by it with the New York Stock Exchange,
the American Stock Exchange or the National Association of Securities Dealers
Automated Quotation and the Securities and Exchange Commission.

 

29

--------------------------------------------------------------------------------


 

9.9       Additional Guarantors.  Concurrent with any Person becoming a
guarantor or other obligor under the Credit Agreement or any other Principal
Credit Facility, the Company shall cause such Person to execute and deliver a
Joinder to Multiparty Guaranty, together with such other instruments, documents,
certificates, and opinions reasonably required by the Required Holders in
connection therewith.

 

9.10     Borrowing Base-Related Provisions.  Upon not less than 10 Business
Days’ prior written notice from the Company to the holders of Notes, the Company
may designate that a Property be added (subject to the other requirements for a
Property qualifying as an Eligible Property) or deleted as an Eligible
Property.  Such notice shall be accompanied by a Borrowing Base Certificate
setting forth the components of the Borrowing Base as of the addition or
deletion of the designated Property as an Eligible Property, and (x) with
respect to an addition, the certificate required above, and (y) with respect to
a deletion, the Company’s certification in such detail as reasonably required by
the Required Holders that such deletion shall not (A) cause the Eligible
Properties in the aggregate to violate the Borrowing Base Requirements, (B)
cause a Default, or (C) cause or result in the Company failing to comply with
any of the financial covenants contained herein.  Each addition shall be an
Eligible Property in a minimum amount equal to $5,000,000 Borrowing Base Value,
or shall be comprised of more than one qualifying Eligible Properties that in
the aggregate have a minimum amount equal to $5,000,000 Borrowing Base Value,
and all such additions shall be subject to approval by the Required Holders.

 

Notwithstanding anything contained in this Agreement to the contrary, the
Required Holders in their reasonable discretion may (a) at the Company’s
request, add a Property as an Eligible Property despite the failure of such
Property to otherwise qualify as an Eligible Property, and (b) upon five (5)
Business Days’ prior written notice to the Company, designate that a Property is
no longer an Eligible Property upon their determination that such Property
ceases to meet the criteria set forth in the definition of Eligible Property,
provided however, that if during such five (5) Business Day Period the Company
can satisfy those requirements deemed unsatisfied by the Required Holders, such
Property shall remain an Eligible Property.

 

Furthermore, if no Default exists at the time of any deletion of a Property from
qualifying as an Eligible Property, any Material Subsidiary which owned such
Property, but that does not otherwise own any other Eligible Property, shall be
released from its obligations under the Multiparty Guaranty if it is
concurrently released from its obligations under the corresponding guaranty in
respect of the Credit Agreement and any and all other Principal Credit
Facilities.

 

9.11     Information Required by Rule 144A.  Upon the request of the holder of
any Note, the Company will promptly provide to such holder, and to any Qualified
Institutional Buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act.

 

10                                NEGATIVE COVENANTS.

 

The Company covenants that, during the Issuance Period and for so long
thereafter as any of the Notes are outstanding or any amounts owing under the
Transaction Documents remain unpaid:

 

30

--------------------------------------------------------------------------------


 

10.1     Liens, Etc.  The Company will not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent any Permitted Liens.  Without limitation of the immediately
preceding sentence, the Company will not permit any Principal Credit Facility
(including the Credit Agreement) to be secured by any consensual Lien unless the
Notes are simultaneously secured pursuant to terms and provisions, including an
intercreditor agreement, satisfactory to the Required Holders.

 

10.2     Investments, Acquisitions, Loans and Advances.  The Company will not,
nor will it permit any Subsidiary to, directly or indirectly, make, retain or
have outstanding any investments (consisting of loans, advances, capital
contributions or investments in debt or equity securities) or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:

 

(a)        investments in direct obligations of the United States of America or
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

 

(b)        investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;

 

(c)        investments in certificates of deposit issued by any Lender (as
defined in the Credit Agreement) or by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
year or less;

 

(d)        investments in repurchase obligations with a term of not more than 7
days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System;

 

(e)        investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

 

(f)         the Company’s investments from time to time in its Subsidiaries, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

 

(g)        intercompany advances made from time to time among the Company and
its Subsidiaries in the ordinary course of business to finance working capital
needs;

 

(h)        investments in Permitted Acquisitions;

 

(i)         investments held by the Company and its Subsidiaries as of the date
of this Agreement and disclosed in Schedule 10.2;

 

31

--------------------------------------------------------------------------------


 

(j)         investments in Medical Office Buildings in an amount not to exceed
$50,000,000 in the aggregate at any one time outstanding;

 

(k)        investments in real properties that are not Senior Housing Assets and
are not otherwise permitted under this Section 10.2 in an amount not to exceed
$10,000,000 in the aggregate at any one time outstanding;

 

(l)         investments in joint ventures in an amount not to exceed $30,000,000
in the aggregate at any one time outstanding excluding investments in joint
ventures existing as of or prior to the date of this Agreement and disclosed on
Schedule 10.2;

 

(m)       Assets Under Development in an amount not to exceed $30,000,000 in the
aggregate at any one time outstanding excluding Assets Under Development
existing as of or prior to the date of this Agreement and disclosed on Schedule
10.2;

 

(n)        investments in Rehabilitation Assets, in an amount not to exceed
$50,000,000 in the aggregate at any one time outstanding, excluding
Rehabilitation Assets existing as of or prior to the date of this Agreement and
disclosed on Schedule 10.2;

 

(o)        investments in REMICs pertaining to issues for which the Company is
both the issuer and the servicer in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding excluding investments in REMICs of the
Company existing as of or prior to the date of this Agreement and disclosed on
Schedule 10.2;

 

(p)        investments in publicly traded debt or equity instruments issued by
companies engaged in the healthcare industry in an amount not to exceed
$30,000,000 in addition to investments in publicly traded debt or equity
instruments held by the Company as of or prior to the date of this Agreement and
disclosed on Schedule 10.2; and

 

(q)        investments received in connection with a workout of any obligation
owed to the Company or its Subsidiaries.

 

Investments of the type described in Sections (j), (k), (l), (m), (n), (o), (p)
and (q) immediately preceding shall at no time exceed $80,000,000 in the
aggregate at any one time outstanding.  In determining the amount of
investments, acquisitions, loans, and advances permitted under this Section,
investments and acquisitions shall always be taken at the original cost thereof
(regardless of any subsequent appreciation or depreciation therein), and loans
and advances shall be taken at the principal amount thereof then remaining
unpaid.

 

10.3     Mergers, Consolidations and Sales.  The Company will not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or a series of transactions) any of its Property
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, or permit any Subsidiary to do so; provided,
however, that the Company may merge or consolidate with another Person,
including a Subsidiary, if (A) the Company is the surviving corporation, (B) the
Company will be in pro forma compliance with all provisions of this Agreement
upon and after such merger or consolidation, and (C) the Company will not engage
in any material line of business substantially different from that engaged in on
the Series A Closing Day and; provided further, that so long as no Default or
Event of Default exists this Section shall not apply to nor operate to prevent:

 

32

--------------------------------------------------------------------------------


 

(a)        the sale, transfer, lease or other disposition of Property of the
Company and its Subsidiaries to one another in the ordinary course of its
business;

 

(b)        the merger of any Subsidiary with and into the Company or any other
Subsidiary, provided that, in the case of any merger involving the Company, the
Company is the corporation surviving the merger;

 

(c)        the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the Company or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and

 

(d)        the sale, transfer, lease or other disposition of Property of the
Company or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Company and its Subsidiaries
not more than $100,000,000 during any fiscal year of the Company; provided, that
if such disposition during such Fiscal Quarter exceeds $5,000,000 and together
with any other dispositions made during the preceding three Fiscal Quarters of
the Company in the aggregate exceed $50,000,000, then for such disposition(s)
the Company shall provide to the holders of Notes covenant calculations for the
covenants contained in Section 10.10, showing that the projected effect of such
disposition(s) have been contemplated and have been projected into the expected
operating results and financial position of the Company for the Fiscal Quarter
in which the disposition occurs, and demonstrating that such disposition(s) are
not reasonably expected to cause a violation of the Section 10.10 covenants
applicable to the Fiscal Quarter.

 

10.4     Maintenance of Subsidiaries.  The Company shall not assign, sell or
transfer, nor shall it permit any Subsidiary to issue, assign, sell or transfer,
any shares of capital stock or other equity interests of a Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) Liens on the
capital stock or other equity interests of Subsidiaries granted to a collateral
agent for the benefit of the holders from time to time of the Notes and the
Lenders under the Credit Agreement (subject to compliance with Section 10.1),
(b) the issuance, sale, and transfer to any person of any shares of capital
stock of a Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Subsidiary, and
(c) any assignment, sale or transfer of the shares of capital stock or other
equity interests of a Subsidiary if the conveyance, transfer, lease or other
disposition of all of the assets of such Subsidiary would be permitted by
Sections 10.3(a), (b) or (d) above.

 

10.5     No Burdensome Contracts With Affiliates.  The Company shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Company or
such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

 

33

--------------------------------------------------------------------------------


 

10.6     No Changes in Fiscal Year.  The fiscal year of the Company and its
Subsidiaries ends on December 31st of each year; and the Company shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

 

10.7     Change in the Nature of Business.  The Company will not, nor shall it
permit any Subsidiary to, engage in any business or activity if as a result the
general nature of the business of the Company and its Subsidiaries would be
changed in any material respect from the general nature of the business engaged
in by it as of the Series A Closing Day.  As of the Series A Closing Day, the
general nature of the business of the Company and its Subsidiaries is primarily
the business of the acquisition, financing and ownership of Senior Housing
Assets and other business activities incidental thereto.

 

10.8     Use of Proceeds of Notes.  The Company will not use the credit extended
under this Agreement for any purpose other than solely the purposes set forth
in, or otherwise contemplated by, Section 5.14 hereof.

 

10.9     No Restrictions.  Except as provided herein, the Company will not, nor
will it permit any Subsidiary (except for bankruptcy remote subsidiaries
established in connection with (i) any securitization or participation
transaction or with any Permitted Lien, or (ii) any ownership of fee simple real
estate Properties not exceeding $200,000,000 individually or in the aggregate)
to, directly or indirectly create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of the Company or any Subsidiary to:  (a) pay dividends or make any
other distributions on any Subsidiary’s capital stock or other equity interests
owned by the Company or any other Subsidiary, (b) pay any indebtedness owed to
the Company or any other Subsidiary, (c) make loans or advances to the Company
or any other Subsidiary, (d) transfer any of its Property to the Company or any
other Subsidiary, provided however, that the foregoing does not impose any
limitation on transfers of property that is subject to a Permitted Lien, or (e)
guarantee the obligations evidenced by the Notes or under this Agreement and/or
grant Liens on its assets to a collateral Agent for the benefit of the holders
from time to time of the Notes and the Lenders under the Credit Agreement as
required by the Transaction Documents.

 

10.10   Financial Covenants.

 

(a)        Maximum Total Indebtedness to Total Asset Value Ratio.  As of the
last day of each Fiscal Quarter of the Company, the Company shall not permit the
ratio of Total Indebtedness to Total Asset Value to be greater than 0.50 to
1.00.

 

(b)        Maximum Secured Debt to Total Asset Value Ratio.  As of the last day
of each Fiscal Quarter of the Company, the Company shall not permit the ratio of
Secured Debt to Total Asset Value to be greater than 0.35 to 1.00.

 

(c)        Minimum EBITDA to Interest Expense Ratio.  As of the last day of each
Rolling Period of the Company, the Company shall not permit the ratio of EBITDA
to Interest Expense to be less than 2.50 to 1.00.

 

34

--------------------------------------------------------------------------------


 

(d)        Minimum EBITDA to Fixed Charges Ratio.  As of the last day of each
Rolling Period of the Company, the Company shall not permit the ratio of EBITDA
to Fixed Charges to be less than 1.50 to 1.0.

 

(e)        Maximum Secured Recourse Debt to Total Asset Value Ratio.  As of the
last day of each Fiscal Quarter of the Company, the Company shall not permit the
ratio of Secured Recourse Debt to Total Asset Value to be greater than 0.10 to
1.00.

 

(f)         Maintenance of Tangible Net Worth.  The Company shall not permit at
any time Tangible Net Worth to be less than the sum of (a) $368,000,000 plus (b)
80% of the aggregate net proceeds received by the Company or any of its
Subsidiaries after the Series A Closing Day in connection with any offering of
capital stock or other equity interests of the Company or the Subsidiaries, but
only to the extent that such net proceeds are not used to redeem existing
capital stock or other equity interests of the Company or the Subsidiaries.

 

If at any time any of the Credit Agreement, or any agreement related to the
Credit Agreement or any Principal Credit Facility of the Company or any
Subsidiary, includes a tangible net worth or other net worth covenant or other
provision (regardless of how defined) which is more restrictive in any respect
than the covenant provided in the initial sentence of this Section 10.10(f),
then (a) such more restrictive provision shall immediately and automatically be
incorporated by reference in this Agreement as if set forth fully herein,
mutatis mutandis, and no such provision may thereafter be waived, amended or
otherwise modified under this Agreement except pursuant to the provisions of
Section 17, and (b) the Company shall promptly, and in any event within 5 days
after entering into any such more restrictive provision, so advise each holder
of a Note in writing.  Thereafter, upon the request of the Required Holders, the
Company and the Required Holders shall enter into an amendment to this Agreement
evidencing the incorporation of such more restrictive provision, it being agreed
that any failure to make such request or to enter into any such amendment shall
in no way qualify or limit the incorporation by reference described in clause
(a) of the immediately preceding sentence.

 

(g)        Floating Rate Debt.  On any date, the Company and its Subsidiaries
shall not, on a consolidated basis, have outstanding Indebtedness for Borrowed
Money that is neither at a fixed rate nor hedged pursuant to a derivative
contract greater than 40% of Total Asset Value.

 

(h)        Minimum TMVUA to Unsecured Debt.  The Company shall not permit the
ratio of TMVUA, determined for the Rolling Period then or most recently ended,
to Unsecured Debt at any time to be less than 1.65:1.00.

 

(i)         Minimum Aggregate TMVUA Real Property NOI to Unsecured Debt
Service.  As of the last day of each Rolling Period of the Company, the Company
shall not permit the ratio of Aggregate TMVUA Real Property NOI to Unsecured
Debt Service to be less than 2.25 to 1.00.

 

10.11   Borrowing Base Covenants.

 

(a)        Compliance With Borrowing Base Requirements.  The Company shall cause
the Eligible Properties in the Borrowing Base to at all times comply with the
Borrowing Base Requirements; provided that if the requirements of clauses (a),
(b), (c) or (d) of the definition of Borrowing Base Requirements are not met,
then within 2 Business Days of notice of such failure either (i) the Company
shall have cured such failure, or (ii) for Borrowing Base purposes the Company
shall have lowered the Borrowing Base Value of those Eligible Properties that
contributed to such failure to the point that such failure no longer exists.

 

35

--------------------------------------------------------------------------------


 

(b)        Minimum Borrowing Base Value.  The Company shall at all times
maintain a Borrowing Base Value of not less than $50,000,000.

 

(c)        Minimum Eligible Property NOI to Debt Service Ratio.  As of the last
day of each Fiscal Quarter of the Company, the Company shall not permit the
ratio of Eligible Property NOI to the sum of (i) Unsecured Debt Service with
respect to indebtedness that is pari passu in rank to the indebtedness under the
Credit Agreement (or any Principal Credit Facility that replaces the Credit
Agreement), including, without limitation, the Notes, plus (ii) Credit Facility
Debt Service, to be less than 2.25 to 1.0.

 

Notwithstanding anything to the contrary in this Agreement, if the Credit
Agreement no longer requires the Company to maintain a Borrowing Base, then the
Company will have no obligation to maintain the Borrowing Base or Borrowing Base
Requirements under this Agreement and the provisions of Sections 5.10(b),
9.10(a) and 10.11 hereof, any related obligations to give notices, and any
Events of Default resulting from the breach of any such provisions or
obligations to give notices will have no further force or effect (the “Borrowing
Base Release”); provided, however, that if at any time after any occurrence of
the Borrowing Base Release any of the Credit Agreement, or any agreement related
to the Credit Agreement or any Principal Credit Facility of the Company or any
Subsidiary, includes a borrowing base covenant or other similar provision
(regardless of how defined), then (a) such provision shall immediately and
automatically be incorporated by reference in this Agreement as if set forth
fully herein, mutatis mutandis, and no such provision may thereafter be waived,
amended or otherwise modified under this Agreement except pursuant to the
provisions of Section 17, and (b) the Company shall promptly, and in any event
within 5 days after entering into any such provision, so advise each holder of a
Note in writing.  Thereafter, upon the request of the Required Holders, the
Company and the Required Holders shall enter into an amendment to this Agreement
evidencing the incorporation of such provision, it being agreed that any failure
to make such request or to enter into any such amendment shall in no way qualify
or limit the incorporation by reference described in clause (a) of the
immediately preceding sentence.

 

10.12   Redemption of Stock, Etc.  The Company will not, and will not permit any
Subsidiary to, redeem, purchase or otherwise acquire, refinance or repay any
preferred stock of the Company or any Subsidiary except (a) with the proceeds
from, or in exchange for, the issuance of capital stock (other than preferred
stock which is mandatorily redeemable, preferred stock which is redeemable at
the election of the holder thereof or preferred stock with respect to which any
holder thereof has a put or similar right to require the Company or any
Subsidiary to purchase, re-purchase or otherwise acquire such preferred stock),
or (b) with funds borrowed or expended (including funds on hand) for such
redemption, purchase, acquisition, refinancing or repayment provided that (i)
such funds are repaid by the issuance of capital stock (other than preferred
stock which is mandatorily redeemable, preferred stock which is redeemable at
the election of the holder thereof or preferred stock with respect to which any
holder thereof has a put or similar right to require the Company or any
Subsidiary to purchase, re-purchase or otherwise acquire such preferred stock)
within three months of each such transaction, and (ii) the aggregate amount of
such funds, prior to their repayment in accordance with the immediately
preceding clause (i), for all such transactions do not exceed $25,000,000 at any
time.

 

36

--------------------------------------------------------------------------------


 

10.13   Terrorism Sanctions Regulations.  The Company will not and will not
permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order, or (b) engage in any
dealings or transactions with any such Person.

 

11                                EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)        The Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)        the Company defaults in the payment of any interest on any Note for
more than three Business Days after the same becomes due and payable; or

 

(c)        the Company defaults in the performance of or compliance with any
term contained in Sections 9.5, 9.9 or 10; or

 

(d)        any Credit Party defaults in the performance of or compliance with
any term contained herein (other than those referred to in paragraphs (a), (b)
and (c) of this Section 11) or in any other Transaction Document and such
default is not remedied within 30 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default, and (ii) the Company
receiving written notice of such default from any holder of a Note (any such
written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or

 

(e)        any representation or warranty made in writing by or on behalf of any
Credit Party or by any officer of any Credit Party in this Agreement or in any
other Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

 

(f)         (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness for Borrowed Money that is
outstanding beyond any period of grace provided with respect thereto, or (ii)
the Company or any Subsidiary is in default in the performance of or compliance
with any term of any evidence of any Indebtedness for Borrowed Money or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness for
Borrowed Money has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness for Borrowed Money to be), due and payable
before its

 

37

--------------------------------------------------------------------------------


 

stated maturity or before its stated maturity or before its regularly scheduled
dates of payment, or (iii) as a consequence of the occurrence or continuation of
any event or condition (other than the passage of time or the right of the
holder of Indebtedness for Borrowed Money to convert such Indebtedness for
Borrowed Money into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness for Borrowed Money before its
regular maturity or before its regularly scheduled dates of payment, or (y) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Indebtedness for Borrowed Money; provided that the
aggregate amount of all Indebtedness for Borrowed Money to which such a payment
default shall occur and be continuing or such a failure or other event causing
or permitting acceleration (or resale to the Company or any Subsidiary) shall
occur and be continuing exceeds $10,000,000; or

 

(g)        the Company or any Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(h)        a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of the Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of the Subsidiaries, or any such
petition shall be filed against the Company or any of the Subsidiaries and such
petition shall not be dismissed within 60 days; or

 

(i)         (a) a final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against one or more of the
Company and its Subsidiaries and which judgments are not, within 30 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 30 days after the expiration of such stay;

 

(j)         if (i) any Plan shall fail to satisfy the minimum funding standards
of the Pension Funding Rules for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under the Pension Funding Rules, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified any
Credit Party or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $10,000,000, (iv) any Credit
Party or any ERISA Affiliate shall have incurred or is reasonably

 

38

--------------------------------------------------------------------------------


 

expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) any Credit Party or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) any Credit Party or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of any Credit Party or any Subsidiary
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect; or

 

(k)        a Change of Control shall occur; or

 

(l)         a default or event of default shall occur under any Qualified Ground
Lease; or

 

(m)       there shall be a determination from the applicable Governmental
Authority from which no appeal can be taken that the Company’s tax status as a
REIT has been lost; or

 

(n)        the Company at any time hereafter fails to cause its common stock to
be duly listed on the New York Stock Exchange, the American Stock Exchange or
the National Association of Securities Dealers Automated Quotation; or

 

(o)        any provision of any Transaction Document shall for any reason (other
than pursuant to the terms thereof) cease to be valid and binding on or
enforceable in any material respect against any Credit Party party to it, or any
such Credit Party shall so state in writing.

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

12                                REMEDIES ON DEFAULT, ETC.

 

12.1     Acceleration.

 

(a)        If an Event of Default with respect to any Credit Party described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

 

(b)        If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, in addition to any action that may be taken pursuant
to Section 12.1(c), any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

(c)        If any other Event of Default has occurred and is continuing, any
holder or holders of a majority in principal amount of the Notes of any Series
at the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Notes of such Series then outstanding to
be immediately due and payable.

 

39

--------------------------------------------------------------------------------


 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

 

12.2     Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

12.3     Rescission.

 

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the holders of not less than a
majority in principal amount of the Notes of such Series then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes
of such Series, all principal of and Make-Whole Amount, if any, on any Notes of
such Series that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes of such Series, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (d)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.

 

40

--------------------------------------------------------------------------------


 

12.4     No Waivers or Election of Remedies, Expenses, etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Note or any other Transaction
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of such Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

 

13                                REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

13.1     Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary.  The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

13.2     Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more replacement Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note.  Each such replacement Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note so surrendered.  Each such replacement
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon.  The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.  Notes shall not be transferred in denominations
of less than $1,000,000; provided that if necessary to enable the registration
of transfer by a holder of its entire holding of Notes of a Series, one Note may
be in a denomination of less than $1,000,000.  Any transferee, by its acceptance
of a Note registered in its name (or the name of its nominee), shall be deemed
to have made the representation set forth in Section 6.2.

 

41

--------------------------------------------------------------------------------


 

13.3     Replacement of Notes.

 

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

(a)        in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)        in the case of mutilation, upon surrender and cancellation thereof,

 

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a replacement Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon;
provided, that in no event shall the Company be required to pay any interest or
principal with respect to a replacement Note if such amounts have previously
been paid with respect to the original Note.

 

14                                PAYMENTS ON NOTES.

 

14.1     Place of Payment.

 

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction.  The
holder of a Note may at any time, by notice to the Company, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

 

14.2     Home Office Payment.

 

So long as a Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose, in the case of the Series A Notes, on the Purchaser
Schedule Relating to Series A Notes attached hereto as Schedule A and, in the
case of any Shelf Note, on the Purchaser Schedule attached to the Confirmation
of Acceptance with respect to such Note, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at

 

42

--------------------------------------------------------------------------------


 

the place of payment most recently designated by the Company pursuant to Section
14.1.  Prior to any sale or other disposition of any Note held by any Purchaser
or its nominee such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a replacement
Note or Notes pursuant to Section 13.2.  The Company will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by any Purchaser under this Agreement and that
has made the same agreement relating to such Note as each Purchaser has made in
this Section 14.2.

 

15                                EXPENSES, ETC.

 

15.1     Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by PIM, the Purchasers or any holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any of the other
Transaction Documents (whether or not such amendment, waiver or consent becomes
effective), including, without limitation:  (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or any of the other Transaction
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or any
of the other Transaction Documents, or by reason of being a holder of any Note,
and (b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company, any Guarantor or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Notes and the other Transaction
Documents.  The Company will pay, and will save PIM, each Purchaser and each
other holder of a Note harmless from, all claims in respect of any fees, costs
or expenses, if any, of brokers and finders.

 

15.2     Survival.

 

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

16                                SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT.

 

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of any Credit Party or
any Subsidiary pursuant to this Agreement or any of the other Transaction
Documents shall be deemed representations and

 

43

--------------------------------------------------------------------------------


 

warranties of such Credit Party or Subsidiary under this Agreement or such other
Transaction Document.  Subject to the preceding sentence, this Agreement
(including the Multiparty Guaranty), the Notes and the other Transaction
Documents embody the entire agreement and understanding among PIM, the
Purchasers and the Credit Parties and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

17                                AMENDMENT AND WAIVER.

 

17.1     Requirements.

 

This Agreement, the Notes and the other Transaction Documents may be amended,
and any Credit Party may take any action herein or therein prohibited, or omit
to perform any act herein required to be performed by it, if the Credit Parties
shall obtain the written consent to such amendment, action or omission to act,
of the Required Holder(s) of the Notes of each Series except that, (i) with the
written consent of the holders of all Notes of a particular Series, and if an
Event of Default shall have occurred and be continuing, of the holders of all
Notes of all Series, at the time outstanding (and not without such written
consents), the Notes of such Series may be amended or the provisions thereof
waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the rate or time of payment of interest on or
any Make-Whole Amount payable with respect to the Notes of such Series, (ii)
without the written consent of the holder or holders of all Notes at the time
outstanding, no amendment to or waiver of the provisions of this Agreement shall
change or affect the provisions of Section 12 or this Section 17 insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of PIM
(and not without the written consent of PIM) the provisions of Section 2B may be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver), and (iv)
with the written consent of all of the Purchasers which shall have become
obligated to purchase Accepted Notes of any Series (and not without the written
consent of all such Purchasers), any of the provisions of Sections 2B and 4 may
be amended or waived insofar as such amendment or waiver would affect only
rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes.  Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this Section 17, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent.

 

17.2     Solicitation of Holders of Notes.

 

(a)        Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

 

44

--------------------------------------------------------------------------------


 

(b)        Payment.  The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

 

17.3     Binding Effect. etc.

 

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between any Credit Party and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note.  As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

 

17.4     Notes Held by Company, etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes or any Series thereof, or have directed
the taking of any action provided herein or in the Notes or any Series thereof
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes directly or indirectly owned by any Credit Party or any of its Affiliates
shall be deemed not to be outstanding.

 

18                                NOTICES.

 

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid).  Any such notice must be
sent:

 

(i)         if to any Series A Purchaser or its nominee, to such Person at the
address specified for such communications in the Purchaser Schedule Relating to
Series A Notes attached hereto as Schedule A and, in the case of a Purchaser of
any Shelf Note or its nominee, to such Person at the address specified for such
communications in the Purchaser Schedule attached to the Confirmation of
Acceptance with respect to such Shelf Note, or at such other address as such
Person or it shall have specified to the Company in writing;

 

45

--------------------------------------------------------------------------------


 

(ii)        if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing; or

 

(iii)       if to any Credit Party, to such Credit Party care of the Company, at
its address set forth at the beginning hereof to the attention of the Chief
Financial Officer, or at such other address as the Company, shall have specified
to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed to have been given and received
when delivered at the address so specified.  Any communication pursuant to
Section 2 shall be made by the method specified for such communication in
Section 2, and shall be effective to create any rights or obligations under this
Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, and in the case of a facsimile
communication, the communication is signed by an Authorized Officer of the party
conveying the information, addressed to the attention of an Authorized Officer
of the party receiving the information, and in fact received at the facsimile
number that is listed for the party receiving the communication on the
Information Schedule or at such other facsimile number as the party receiving
the information shall have specified in writing to the party sending such
information.

 

19                                REPRODUCTION OF DOCUMENTS.

 

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced.  To the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit any party hereto from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

20                                MULTIPARTY GUARANTY.

 

The multiparty guaranty under this Section 20 (as amended or otherwise modified
from time to time, the “Multiparty Guaranty”) is made jointly and severally by
each of the Guarantors in favor of the Purchasers and their respective
successors, assigns and transferees (each of such Persons being referred to
herein as a “Beneficiary” and collectively, as the “Beneficiaries”).

 

46

--------------------------------------------------------------------------------


 

20.1     Unconditional Guaranty.

 

(a)        Unconditional Guaranty.

 

Each Guarantor hereby unconditionally, absolutely and irrevocably guarantees to
each of the Beneficiaries the prompt and complete payment when due (whether at
stated maturity, by acceleration or otherwise) and performance of all Guaranteed
Obligations.  The term “Guaranteed Obligations” shall mean all loans, advances,
debts, liabilities and obligations for monetary amounts and otherwise from time
to time owing by the Company, in the Company’s capacity as the issuer of Notes,
to the Purchasers in connection with this Agreement, the Notes and the other
Transaction Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement or instrument, arising under or in
respect of this Agreement, the Notes or the other Transaction Documents (it
being understood that this term includes all principal, interest (including
interest that accrues after the commencement by or against the Company of any
action under bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law, whether now or
hereafter in effect), the Make-Whole Amount, if any, premium or other prepayment
consideration, fees, expenses, costs or other sums (including, without
limitation, all fees and disbursements of any law firm or other external
counsel) chargeable to the Company, in the Company’s capacity as the issuer of
Notes, under this Agreement, the Notes or the other Transaction Documents).

 

(b)        Reimbursement of Expenses.

 

Each Guarantor also agrees to pay upon demand all costs and expenses (including,
without limitation, all fees and disbursements of any law firm or other external
counsel) incurred by any Beneficiary in enforcing any rights under this
Multiparty Guaranty.

 

(c)        Guaranteed Obligations Unaffected.

 

No payment or payments made by any other Guarantor or other Credit Party, or by
any other guarantor or other Person, or received or collected by any of the
Beneficiaries from any other Guarantor or other Credit Party or from any other
guarantor or other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, release or
otherwise affect the liability of each of the Guarantors hereunder which shall,
notwithstanding any such payments, remain liable for the Guaranteed Obligations,
subject to Section 20.5 below, until the Guaranteed Obligations are paid in
full.

 

(d)        Joint and Several Liability.

 

All Guarantors and their respective successors and assigns shall be jointly and
severally liable for the payment of the Guaranteed Obligations and the expenses
required to be reimbursed to the holders of the Notes pursuant to Section
20.1(b), above, notwithstanding any relationship or contract of co-obligation by
or among the Guarantors or their successors and assigns.

 

47

--------------------------------------------------------------------------------


 

(e)        Enforcement of Guaranteed Obligations.

 

Upon the occurrence and during the continuance of an Event of Default, then and
in any such event all of the Guaranteed Obligations shall automatically become
due and payable (in the case of an Event of Default described in Section 11(g)
or (h)) and all or any part of the Guaranteed Obligations may, at the option of
(i) any holder of any Note (in the case of an Event of Default described in
Section 11(a) or (b)), and (ii) the Required Holders (in the case of any Event
of Default described in Section 11 other than those described in Section 11(g)
or (h)) and without demand, notice or legal process of any kind, be declared,
and immediately shall become, due and payable.

 

(f)         Tolling of Statute of Limitations.

 

Each Guarantor agrees that any payment, performance or other act that tolls any
statute of limitations applicable to the obligations, liabilities and
indebtedness of the Company owing to the Beneficiaries under this Agreement, the
Notes or any of the other Transaction Documents shall also toll the statute of
limitations applicable to such Guarantor’s liability under this Multiparty
Guaranty to the extent permitted by law.

 

(g)        Rights of Contribution.

 

The Company and each Guarantor hereby agree that, to the extent that a Guarantor
shall have paid an amount hereunder to any Beneficiary that is greater than the
net value of the benefits received, directly or indirectly, by such paying
Guarantor as a result of the issuance and sale of the Notes, such paying
Guarantor shall be entitled to contribution from the Company or any Guarantor
that has not paid its proportionate share, based on benefits received as a
result of the issuance and sale of the Notes, of the Guaranteed Obligations.
 Any amount payable as a contribution under this Section 20.1(g) shall be
determined as of the date on which the related payment or distribution is made
by the Guarantor seeking contribution, and each of the Company and the
Guarantors acknowledges that the right to contribution hereunder shall
constitute an asset of such Guarantor to which such contribution is owed. 
Notwithstanding the foregoing, the provisions of this Section 20.1(g) shall in
no respect limit the obligations and liabilities of any Guarantor to the
Beneficiaries hereunder or under any other Transaction Document, and each
Guarantor shall remain liable for the full payment and performance guaranteed
hereunder.  Any indebtedness or other obligations of the Company or a Guarantor
now or hereafter held by or owing to any Guarantor is hereby subordinated in
time and right of payment to all indebtedness or other obligations of the
Company and the Guarantors to any or all of the Beneficiaries under the Notes,
this Agreement or any other Transaction Document.

 

48

--------------------------------------------------------------------------------


 

20.2     Subrogation.

 

Notwithstanding any payment or payments made by any Guarantor hereunder, each
Guarantor hereby irrevocably waives, solely with respect to such payment or
payments, any and all rights of subrogation to the rights of the Beneficiaries
against the Company and, except to the extent otherwise provided in Section
20.1(g), any and all rights of contribution, reimbursement, assignment,
indemnification or implied contract or any similar rights against the Company,
any endorser or other guarantor of all or any part of the Guaranteed
Obligations, in each case until such time as the Guaranteed Obligations have
been paid in full (subject to Section 20.5 below).  If, notwithstanding the
foregoing, any amount shall be paid to any Guarantor on account of such
subrogation or other rights at any time when all of the Guaranteed Obligations
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Beneficiaries, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to each
Beneficiary (ratably based on the principal amount outstanding of Notes held by
such Beneficiary at such time as a percentage of the aggregate principal amount
outstanding of Notes held by all the Beneficiaries at such time) in the exact
form received by such Guarantor (duly endorsed by such Guarantor to such
Beneficiary if required), to be applied against the Guaranteed Obligations,
whether matured or unmatured, in such order as such Beneficiary may determine.

 

20.3     Amendments, Etc. with Respect to Guaranteed Obligations.

 

Each Guarantor shall remain obligated hereunder notwithstanding that:  (a) any
demand for payment of any of the Guaranteed Obligations made by any Beneficiary
may be rescinded by such Beneficiary, and any of the Guaranteed Obligations
continued; (b) this Multiparty Guaranty, the Guaranteed Obligations, or the
liability of any other party upon or for any part of the Guaranteed Obligations,
or any collateral security or guaranty therefor or right of setoff with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Beneficiary or such other party; (c) this Agreement, the Notes, the other
Transaction Documents and any other document executed in connection with any of
them may be renewed, extended, amended, modified, supplemented or terminated, in
whole or in part; or (d) any guaranty, collateral or right of setoff at any time
held by any Person for the payment of any of the Guaranteed Obligations may be
sold, exchanged, waived, surrendered or released.  When making any demand
hereunder against any Guarantor, each Beneficiary may, but shall be under no
obligation to, make a similar demand on any other Credit Party or any other
Person, and any failure by such Beneficiary to make any such demand or to
collect any payments from any other Credit Party or any other Person or any
release of any such other Credit Party or Person shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of such
Beneficiary against the Guarantors.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

20.4     Guaranty Absolute and Unconditional; Termination.

 

(a)        Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by any Beneficiary upon this Multiparty Guaranty or acceptance of
this Multiparty Guaranty.  This Agreement, the Notes, the other Transaction
Documents and the Guaranteed Obligations in respect of any of them, shall
conclusively be deemed to have been created, contracted for or

 

49

--------------------------------------------------------------------------------


 

incurred in reliance upon this Multiparty Guaranty; and all dealings between any
of the Company or the Guarantors, on the one hand, and any of the Beneficiaries,
on the other, shall likewise conclusively be presumed to have been had or
consummated in reliance upon this Multiparty Guaranty.  Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Credit Party or any other guarantor with respect to
the Guaranteed Obligations.  Except as provided in Section 20.4(b), this
Multiparty Guaranty shall be construed as a continuing, irrevocable, absolute
and unconditional guaranty of payment, performance and compliance when due (and
not of collection) and is a primary obligation of each Guarantor without regard
to (a) the validity or enforceability of the provisions of this Agreement (other
than the Multiparty Guaranty), the Notes, the other Transaction Documents, any
of the Guaranteed Obligations or any other guaranty or right of setoff with
respect thereto at any time or from time to time held by any Beneficiary, (b)
any defense, setoff or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any of the
Credit Parties against any Beneficiary, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Credit Party or guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Credit Party or any other guarantor of the Guaranteed
Obligations, in bankruptcy or in any other instance (other than payment or
performance in full of the Guaranteed Obligations).  Each of the Guarantors
hereby agrees that it has complete and absolute responsibility for keeping
itself informed of the business, operations, properties, assets, condition
(financial or otherwise) of the Company, the other Guarantors, any and all
endorsers and any and all guarantors of the Guaranteed Obligations and of all
other circumstances bearing upon the risk of nonpayment of the obligations
evidenced by the Notes or the Guaranteed Obligations, and each of the Guarantors
further agrees that the Beneficiaries shall have no duty, obligation or
responsibility to advise it of any such facts or other information, whether now
known or hereafter ascertained, and each Guarantor hereby waives any such duty,
obligation or responsibility on the part of the Beneficiaries to disclose such
facts or other information to such Guarantor.

 

When pursuing its rights and remedies hereunder against any of the Guarantors,
any Beneficiary may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any other Credit Party or any other Person under
a guaranty of the Guaranteed Obligations or any right of setoff with respect
thereto, and any failure by such Beneficiary to pursue such other rights or
remedies or to collect any payments from any such other Credit Party or Person
or to realize upon any such guaranty or to exercise any such right of setoff, or
any release of any such other Credit Party or Person or any such guaranty or
right of setoff, shall not relieve the Guarantors of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of each of the Beneficiaries against the
Guarantors.  This Multiparty Guaranty shall remain in full force and effect
until all Guaranteed Obligations shall have been satisfied by payment or
performance in full, upon the occurrence of which this Multiparty Guaranty
shall, subject to Section 20.5 below, terminate.

 

(b)        Each Guarantor shall be released and discharged automatically from
its obligations under this Multiparty Guaranty provided that (i) such Guarantor
concurrently is released and discharged from its obligations as a guarantor
under the Credit Agreement and each other Principal Credit Facility, (ii) no
Default or Event of Default exists or would exist after giving effect to such
release and discharge, (iii) no remuneration (whether by way of supplemental or
additional interest, fee or otherwise) or alternative credit support (whether by

 

50

--------------------------------------------------------------------------------


 

way of another guaranty, collateral security, a letter of credit or otherwise)
is provided to any lender under the Credit Agreement or any other Principal
Credit Facility as compensation for such release of such Guarantor under the
Credit Agreement or such other Principal Credit Facility (provided that the
foregoing shall not apply to facility fees, structuring fees, arrangement fees
or similar up-front fees in connection with the extension or replacement of the
Credit Agreement or any other Principal Credit Facility so long as the primary
purpose of such fees is not compensation for the release of any Guarantor), and
(iv) the Company has delivered an Officer’s Certificate certifying as to the
conditions in each of the immediately preceding clauses (i), (ii) and (iii) and
setting forth the date of effectiveness for such release and discharge.

 

20.5     Reinstatement.

 

This Multiparty Guaranty shall continue to be effective, or be reinstated, as
the case may be, if at any time the payment, or any part thereof, of any of the
Guaranteed Obligations is rescinded or otherwise must be restored or returned by
any Beneficiary in connection with the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Credit Party upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Credit Party or any substantial part of their respective
property or assets, or otherwise, all as though such payments had not been made.

 

20.6     Payments.

 

Each Guarantor hereby agrees that the Guaranteed Obligations will be paid to
each of the Beneficiaries pursuant to this Agreement without setoff or
counterclaim in immediately available funds at the location and in the currency
or currencies specified by such Beneficiary pursuant to this Agreement.

 

20.7     Bound by Other Provisions.

 

Each Guarantor agrees that it is bound by each covenant set forth in this
Agreement and that it shall make each representation and warranty set forth in
this Agreement, in each case to the extent the applicable provision pertains to
a Subsidiary.

 

20.8     Additional Guarantors.

 

The initial Guarantors shall be such Persons as are identified as “Guarantors”
on the signature pages hereof.  From time to time subsequent to the date hereof,
additional Persons that are Subsidiaries or other Affiliates of any Credit Party
may become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a Joinder to Multiparty Guaranty.  Upon delivery of
any such Joinder to Multiparty Guaranty to each of the Beneficiaries, notice of
which is hereby waived by the Guarantors, each such Additional Guarantor shall
be a Guarantor and shall be as fully a party hereto in such capacity as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, nor by
any election of the Beneficiaries not to cause any Subsidiary of any Credit
Party to become an Additional Guarantor hereunder.  This Multiparty Guaranty
shall be fully effective as to any Guarantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Guarantor hereunder.

 

51

--------------------------------------------------------------------------------


 

21                                CONFIDENTIALITY.

 

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary,
or (d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.  Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 21, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 21), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 21), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party, or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement.  Each holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this Section
21 as though it were a party to this Agreement.  On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 21.

 

22                                MISCELLANEOUS.

 

22.1     Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

 

52

--------------------------------------------------------------------------------


 

22.2     Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a New York Business Day shall be made on the next
succeeding New York Business Day without including the additional days elapsed
in the computation of the interest payable on such next succeeding New York
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

 

22.3     Accounting Terms.

 

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP. 
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.

 

22.4     Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

22.5     Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

22.6     Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument. 
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

53

--------------------------------------------------------------------------------


 

22.7     Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

 

22.8     Jurisdiction and Process.  (a) Each Credit Party irrevocably submits to
the non-exclusive jurisdiction of any New York State or federal court sitting in
the Borough of Manhattan, The City of New York, over any suit, action or
proceeding arising out of or relating to this Agreement (including the
Multiparty Guaranty) or the Notes.  To the fullest extent permitted by
applicable law, each Credit Party irrevocably waives and agrees not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

 

            (b)        Each Credit Party consents to process being served by or
on behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.8(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such holder shall then have been notified pursuant
to said Section.  Each Credit Party agrees that such service upon receipt
(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding, and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

            (c)        Nothing in this Section 22.8 shall affect the right of
any holder of a Note to serve process in any manner permitted by law, or limit
any right that the holders of any of the Notes may have to bring proceedings
against any Credit Party in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

22.9     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT (INCLUDING THE
MULTIPARTY GUARANTY), THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.

 

22.10   Transaction References.  The Company agrees that Prudential Capital
Group may (a) refer to its role in the origination of the purchase of the Notes
from the Company, as well as the identity of the Company and the aggregate
principal amount and issue date of the Notes, on its internet site or in
marketing materials, press releases, published “tombstone” announcements or any
other print or electronic medium, and (b) display the Company’s corporate logo
in conjunction with any such reference.

 

*    *    *    *    *

 

54

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

THE COMPANY:

 

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

By: /s/ Pamela Shelley-Kessler

 

Name:

Pamela Shelley-Kessler

 

Title:

Senior Vice President and Chief Financial Officer

 

THE GUARANTORS:

 

 

ALBUQUERQUE REAL ESTATE INVESTMENTS, INC., a Delaware corporation

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Chief Financial Officer and Treasurer

 

 

 

EDUCATION PROPERTY INVESTORS, INC., a Nevada corporation

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

FLORIDA-LTC, INC., a Nevada corporation

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

LTC GP I, INC., a Delaware corporation

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

LTC-GARDNER, INC., a Delaware corporation

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

LTC-GRIFFIN, INC., a Nevada corporation

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

LTC-JONESBORO, INC., a Nevada corporation

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

NORTH CAROLINA REAL ESTATE INVESTMENTS, LLC, a North Carolina limited liability
company

 

 

By: LTC-Dearfield, Inc., its manager

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

By: LTC-Richmond, Inc., its manager

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

LTC PARTNERS IX, L.P., a Delaware limited partnership

 

 

By: LTC GP VI, Inc., its general partner

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

TEXAS-LTC LIMITED PARTNERSHIP, a Texas limited partnership

 

 

By: L-Tex GP, Inc., its general partner

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

TEXAS-LTC WOODRIDGE LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

By: L-Tex GP, Inc., its general partner

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

BEAUMONT REAL ESTATE INVESTMENTS, LP, a Texas limited partnership

 

 

By: L-Tex GP, Inc., its general partner

 

 

By: /s/ Pamela Shelley-Kessler

Name:

Pamela Shelley-Kessler

Title:

Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of

the date thereof.

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

By: /s/ Cornelia Cheng

            Vice President

 

 

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

 

 

By: /s/ Cornelia Cheng

Title:  Vice President

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

By: /s/ Cornelia Cheng

Title:  Vice President

 

 

 

UNITED OF OMAHA LIFE INSURANCE
COMPANY

 

By:  Prudential Private Placement Investors, L.P., asset manager

 

By:  Prudential Private Placement Investors, Inc., general partner

 

 

 

By: /s/ Cornelia Cheng

Title:  Vice President

 

--------------------------------------------------------------------------------


 

INFORMATION SCHEDULE

 

Authorized Officers for PIM

 

Mitchell W. Reed
Senior Vice President
PRUDENTIAL CAPITAL GROUP
Four Embarcadero Center, Suite 2700
San Francisco, California 94111
Telephone:                                (415) 291-5059
Facsimile:                                      (415) 421-6233

Stephen J. DeMartini
Managing Director
PRUDENTIAL CAPITAL GROUP
Four Embarcadero Center, Suite 2700
San Francisco, California 94111
Telephone:                                (415) 291-5058
Facsimile:                                      (415) 421-6233

 

 

Iris Krause
Senior Vice President
PRUDENTIAL CAPITAL GROUP
Four Embarcadero Center, Suite 2700
San Francisco, California 94111
Telephone:                                (415) 291-5060
Facsimile:                                      (415) 421-6233

Charles Senner
PRUDENTIAL CAPITAL GROUP
100 Mulberry Street
7 Gateway Center Four
Newark, New Jersey 07102
Telephone:                                (973) 802-6660
Facsimile:                                      (973) 624-6432

 

 

James McCrane
PRUDENTIAL CAPITAL GROUP
100 Mulberry Street
7 Gateway Center Four
Newark, New Jersey 07102
Telephone:                                (973) 802-4222
Facsimile:                                      (973) 624-6432

Mathew R. Douglass

Senior Vice President
PRUDENTIAL CAPITAL GROUP
2029 Century Park East, Suite 710
Los Angeles, California 90067
Telephone:                                (310) 295-5012
Facsimile:                                      (310) 295-5019

 

 

David Nguyen

Vice President
PRUDENTIAL CAPITAL GROUP
Four Embarcadero Center, Suite 2700
San Francisco, California 94111
Telephone:                                (415) 291-5071
Facsimile:                                      (415) 421-6233

Cornelia Cheng

Vice President
PRUDENTIAL CAPITAL GROUP
2029 Century Park East, Suite 710
Los Angeles, California 90067
Telephone:                                (310) 295-5013
Facsimile:                                      (310) 295-5019

 

 

Authorized Officers for the Company

 

Wendy Simpson

CEO and President

LTC Properties, Inc.

31365 Oak Crest Drive, Suite 200

Westlake Village, California 91361

Telephone:        (805) 981-8655

Facsimile:          (805) 981-8663

Pamela Shelley-Kessler

SVP & Chief Financial Officer

LTC Properties, Inc.

31365 Oak Crest Drive, Suite 200

Westlake Village, California 91361

Telephone:        (805) 981-8648

Facsimile:          (805) 981-8663

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INFORMATION RELATING TO SERIES A NOTE PURCHASERS

 

PURCHASER SCHEDULE

 

--------------------------------------------------------------------------------


 

 

 

 

Purchaser Name

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

Name in Which Notes are to be Registered

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

Note Registration Numbers;

Original Principal Amounts

 

A-1-1     $25,000,000

 

 

 

 

 

Payment on Account of Notes

 

 

Method:  Federal Funds Wire Transfer

 

Account Information:            JPMorgan Chase Bank

                                              New York, NY

                                              ABA No.:  021-000-021

 

Account No.:  P86188 (please do not include spaces

Account Name:  Prudential Managed Portfolio

 

Re:  (See “Accompanying information” below)

 

 

 

Accompanying Information

Name of Company:               LTC Properties, Inc.

Description of Security:        5.26% Series A-1 Senior Notes due 7/14/15

PPN:      502175 A*3

 

 

Each such wire transfer shall also set forth the due date and application (as
among principal, interest, and Make-Whole Amount, if any) of the payment being
made.

 

 

 

 

Address for Notices Related to Payments

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn:      Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

 

Tel:        (973) 367-3141

 

Fax:        (800) 224-2278

 

 

 

Address for All Other Notices

The Prudential Insurance Company of America

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111-4180

Attn:      Managing Director

 

Fax:        415-421-6233

 

Other Instructions

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: ________________________________

Name:   

Title:      Vice President

 

 

 

Instructions re Delivery of Notes

Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, CA 94111-4180

Attn:      James Evert, Esq.

 

 

 

Tax Identification Number

22-1211670

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Purchaser Name

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

Name in Which Notes are to be Registered

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

Note Registration Numbers;

Principal Amounts

 

A-2-1     $12,500,000

 

 

 

Payment on Account of Note

 

 

 

 

Method:  Federal Funds Wire Transfer

 

Account Information:            JPMorgan Chase Bank

                                              New York, NY

                                              ABA No.:  021-000-021

Account No.:  P86192 (please do not include spaces)

Account Name:  Pruco Life Private Placement

 

 

Re:         (see “Accompanying Information” below)

 

 

 

Accompanying Information

Name of Company:               LTC Properties, Inc.

Description of Security:        5.74% Series A-2 Senior Notes due 1/14/19

PPN:      502175 A@1

 

Each such wire transfer shall also set forth the due date and application (as
among principal, interest, and Make-Whole Amount, if any) of the payment being
made.

 

 

 

Address for Notices Related to Payments

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn:      Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

 

Tel:    (973) 367-3141

Fax:   (800) 224-2278

 

 

 

Address for All Other Notices

The Prudential Insurance Company of America

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111-4180

Attn:      Managing Director

 

Fax:        415-421-6233

 

 

 

Other Instructions

PRUCO LIFE INSURANCE COMPANY

 

By: ________________________________

Name:

Title:

 

 

 

Instructions re Delivery of Notes

Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, CA 94111-4180

Attn:      James Evert, Esq.

 

z

 

Tax Identification Number

22-1944557

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Purchaser Name

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

 

 

Name in Which Notes are to be Registered

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

 

Note Registration Numbers;

Principal Amounts

 

A-2-2     $12,500,000

 

 

 

 

Payment on Account of Note

 

              Method

 

              Account Information

 

 

Federal Funds Wire Transfer

 

JPMorgan Chase Bank

ABA No.:  021-000-021

Private Income Processing

For Credit to account:  900-9000200

For further credit to Account Name:  United of Omaha Life Insurance Company

For further credit to Account Number:  G09588

 

Re:  (See “Accompanying information” below)

 

 

 

Accompanying Information

 

Name of Company:               LTC Properties, Inc.

Description of Security:        5.74% Series A-2 Senior Notes due 1/14/19

PPN:      502175 A@1

 

Each such wire transfer shall also set forth the due date and application (as
among principal, interest, and Make-Whole Amount, if any) of the payment being
made.

 

 

 

Address for Notices Related to Payments

JPMorgan Chase Bank

 

14201 Dallas Parkway - 13th Floor

 

Dallas, TX 75254-2917

 

 

Attn:  Income Processing - G. Ruiz

 

a/c:  G09588

 

 

 

Address for All Other Notices

Prudential Private Placement Investors, L.P.

 

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111-4180

Attn:      Managing Director

 

Fax:        415-421-6233

 

 

 

Other Instructions

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

By:  Prudential Private Placement Investors, L.P., asset manager

 

By:  Prudential Private Placement Investors, Inc., general partner

 

By: ________________________________

Name:

Title:

 

 

Schedule A-1

--------------------------------------------------------------------------------


 

 

 

 

 

Purchaser Name

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

 

 

Instructions re Delivery of Notes

(a)  Send physical security by nationwide overnight delivery service to:

 

JPMorgan Chase Bank

4 New York Plaza

Ground Floor Receive Window

New York, NY 10004

 

Please include in the cover letter accompanying the Note a reference to the
Purchaser’s account number (United of Omaha Life Insurance Company: Account
Number:  G09588

 

(b)  Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 4

100 Mulberry, 7th Floor

Newark, NJ 07102

 

Attention:  Trade Management, Manager

Telephone:  (973) 367-3141

 

 

Tax Identification Number

 

 

47-0322111

 

 

Schedule A-2

--------------------------------------------------------------------------------


 

SCHEDULE B

 

DEFINED TERMS

 

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acceptance” is defined in Section 2B(5).

 

“Acceptance Day” is defined in Section 2B(5).

 

“Acceptance Window” is defined in Section 2B(5).

 

“Accepted Note” is defined in Section 2B(5).

 

“Acquired Business” means the entity, Property or assets acquired by the Company
or a Subsidiary in an Acquisition, after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Company or the Subsidiary is the surviving entity.

 

“Additional Guarantor” is defined in Section 20.8.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for the election of directors or
other governing body of a corporation or 20% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Aggregate TMVUA Real Property NOI” means the aggregate amount of TMVUA Real
Property NOI for all TMVUA Real Properties.

 

“Agreement” means this Note Purchase and Private Shelf Agreement, dated as of
July 14, 2010, between the Company and the other Credit Parties, on the one hand
and PIM, the Series A Purchasers, and each Prudential Affiliate that hereafter
may become bound by certain provisions hereof, on the other hand, as it may from
time to time be amended, supplemented or otherwise modified.

 

Schedule B-1

--------------------------------------------------------------------------------


 

“ALFs” means assisted living facilities.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

 

“Assets Under Development” means any real property under construction.

 

“Authorized Officer” means (i) in the case of the Company, its President, Chief
Financial Officer, Controller, Treasurer and any Vice President thereof
designated as an “Authorized Officer” of the Company in the Information Schedule
or designated as an “Authorized Officer” of the Company for purposes of this
Agreement in an Officer’s Certificate executed by the Company’s President, Chief
Financial Officer or Treasurer, and (ii) in the case of PIM, any officer of PIM
designated as its “Authorized Officer” in the Information Schedule or any
officer of PIM designated as its “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of its Authorized Officers.  Any
action taken under this Agreement on behalf of the Company by any individual who
on or after the date of this Agreement shall have been an Authorized Officer of
the Company and whom PIM in good faith believes to be an Authorized Officer of
the Company at the time of such action shall be binding on the Company even
though such individual shall have ceased to be an Authorized Officer of the
Company, and any action taken under this Agreement on behalf of PIM by any
individual who on or after the date of this Agreement shall have been an
Authorized Officer of PIM, and who the Company in good faith believes to be an
Authorized Officer of PIM at the time of such action shall be binding on PIM
even though such individual shall have ceased to be an Authorized Officer of
PIM.

 

“Available Facility Amount” is defined in Section 2B(1).

 

“Beneficiaries” is defined in Section 20.

 

“Borrowing Base” means, at any date of its determination, an amount equal to 50%
of the Borrowing Base Value on such date minus the outstanding principal amount
of all Unsecured Debt of the Company on such date that is pari passu in rank to
the indebtedness under the Credit Agreement other than the Obligations (as
defined in the Credit Agreement on the date hereof).

 

“Borrowing Base Certificate” means the certificate in the form of Exhibit E
hereto, or in such other form acceptable to the Required Holders, to be
delivered pursuant to Sections 4A(4) and 7.1(c) hereof.

 

“Borrowing Base Determination Date” means each date on which the Borrowing Base
is certified to each holder of Notes which is an Institutional Investor, as
follows:

 

(a) Quarterly -- on the 50th day following the end of each Fiscal Quarter
(except for the fourth Fiscal Quarter, in which event it shall be on the 60th
day following the end of such quarter); and

 

(b) Property Adjustments -- upon each addition or deletion of an Eligible
Property pursuant to Section 9.10.

 

Schedule B-2

--------------------------------------------------------------------------------


 

“Borrowing Base Requirements” means collectively that (a) no more than 10% of
the Borrowing Base Value may be comprised of Eligible Properties which are
leased by the Company pursuant to a Qualified Ground Lease; (b) no more than 20%
of the Borrowing Base Value may be comprised of Eligible Properties which are
neither SNFs or ALFs; (c) no more than 15% of the Borrowing Base Value may be
comprised of Eligible Properties which are not 100% owned by the Company and/or
any Guarantor (exclusive of Eligible Properties attributable to (a) above); and
(d) no more than 10% of the Borrowing Base Value may be comprised of any one
Eligible Property.

 

“Borrowing Base Value” means, at any time of determination, an amount equal to
the sum of the following at such time (a) Eligible Properties owned for four
consecutive quarters or more at such time valued at the Calculated Value, and
(b) Eligible Properties owned for less than four consecutive quarters at such
time valued at the Investment Amount.

 

“Business Day” means:  (a) for the purposes of Section 2B(3) only, any day which
is both a New York Business Day and a day on which PIM is open for business; and
(b) for the purposes of any other provision of this Agreement, a New York
Business Day.

 

“Calculated Value” means the quotient of the Eligible Property NOI for each
applicable Eligible Property divided by its applicable Capitalization Rate with
the resulting quotient multiplied by the owner’s percentage ownership of such
Eligible Property.

 

“Cancellation Date” is defined in Section 2B(8)(iv).

 

“Cancellation Fee” is defined in Section 2B(8)(iv).

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalization Rate” means 8.5% for ALFs and 12% for SNFs.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding capital stock or other equity interests of the Company on a
fully-diluted basis, (b) any “Change of Control” (or words of like import), as
defined in any agreement or indenture relating to any issue of Indebtedness for
Borrowed Money in excess of $10,000,000 shall occur, or (c) during any twelve
(12) month period on or after the date hereof, individuals who at the beginning
of such period constituted the Board of Directors of the Company (together with
any new directors whose election by the Board of Directors or whose nomination
for election by the shareholders of the Company was approved by a vote of at
least a majority of the members of the Board of Directors then in office who
either were members of the Board of Directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the members of the Board of Directors
then in office.

 

Schedule B-3

--------------------------------------------------------------------------------


 

“Closing Day” means, with respect to the Series A Notes, the Series A Closing
Day and, with respect to any Accepted Note, the Business Day specified for the
closing of the purchase and sale of such Accepted Note in the Confirmation of
Acceptance with respect to such Accepted Note; provided that (i) if the Company
and the Purchaser which is obligated to purchase such Accepted Note agree on an
earlier Business Day for such closing, the “Closing Day” for such Accepted Note
shall be such earlier Business Day, and (ii) if the closing of the purchase and
sale of such Accepted Note is rescheduled pursuant to Section 2B(7), the
“Closing Day” for such Accepted Note, for all purposes of this Agreement except
references to “original Closing Day” in Section 2B(8)(iii), shall mean the
Rescheduled Closing Day with respect to such Accepted Note.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” is defined in the introductory paragraph of this Agreement.

 

“Confirmation of Acceptance” is defined in Section 2B(5).

 

“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of July 17, 2008, by and among the Company, the Guarantors,
the Lenders named therein and from time to time party thereto and the other
parties from time to time party thereto, as amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Credit Facility Debt Service” means, for any Fiscal Quarter, all interest and
letter of credit fees payable on the Loans or Letters of Credit or as part of
the Obligations (as such terms are defined as of the date hereof in the Credit
Agreement).

 

“Credit Parties” means the Company and the Guarantors.

 

“Debt Service” means, for any Fiscal Quarter, the sum of (a) Interest Expense
and (b) the greater of (i) zero or (ii) scheduled principal amortization paid on
Total Indebtedness (exclusive of any balloon payments or voluntary prepayments
of principal paid on such Total Indebtedness) less scheduled principal
amortization payments received on mortgage loans receivable or its REMIC
Certificate investments (exclusive of any balloon payments or voluntary
prepayments of principal received on mortgage loans receivable or on the
underlying mortgage loans of investments in REMIC Certificates).

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means (i) as to any Series A-1 Note, that rate of interest that
is the greater of (a) 7.26% per annum, and (b) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank as its “base” or “prime” rate, (ii) as
to any Series A-2 Note, that rate of interest that is the greater of (a) 7.74%
per annum, and (b) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank as its “base” or “prime” rate, and (iii) as to any Shelf Note, that
rate of interest that is the greater of (1) 2% over the Interest Rate specified
in the caption at set forth at the top of such Shelf Note, and (2) 2% over the
rate of interest publicly announced by JPMorgan Chase Bank from time to time in
New York City as its “base” or “prime” rate.

 

Schedule B-4

--------------------------------------------------------------------------------


 

“Delayed Delivery Fee” is defined in Section 2B(8)(iii).

 

“Dollars” and “$” means lawful currency of the United States of America.

 

“EBITDA” means, for any period, determined on a consolidated basis for the
Company and its Subsidiaries in accordance with GAAP, the sum of net income (or
loss) plus, to the extent deducted in the calculation thereof:  (i) depreciation
and amortization expense; (ii) interest expense; (iii) income tax expense; (iv)
extraordinary, unrealized or nonrecurring losses, including impairment charges
and reserves, minus, to the extent included in the calculation thereof:  (v)
funds received by the Company or a Subsidiary as rent but which are reserved for
capital expenses; (vi) unrealized gains on the sale of assets; and, (vii) income
tax benefits.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Company or any of its Subsidiaries.

 

“Eligible Property” means, as of any Borrowing Base Determination Date, any
Property owned by the Company or a Material Subsidiary which satisfies the
following conditions which would permit such Property to be included in the
Borrowing Base:

 

(a) such Property is real property which is at least majority owned in fee
simple, or 100% leased by the Company or a Material Subsidiary pursuant to a
Qualified Ground Lease; provided that for any Property owned less than 100%, the
Company or such Material Subsidiary shall have the unilateral right (i) to sell,
transfer or otherwise dispose of such Property, and (ii) to create a Lien on
such Property as security for Indebtedness for Borrowed Money;

 

(b) such Property is currently in service (not under development or
non-stabilized);

 

(c) such Property constitutes a Senior Housing Asset located in the United
States of America;

 

(d) neither such Property nor the ownership interest therein is subject to any
Lien (other than Permitted Liens) or to any negative pledge;

 

(e) if such Property is owned by a Material Subsidiary, (i) none of the
Company’s beneficial ownership interest in such Material Subsidiary is subject
to any Lien (other than certain Permitted Liens) or to any negative pledge, (ii)
such Material Subsidiary has the unilateral right to sell, transfer or otherwise
dispose of such Property and to create a Lien on such Property as security for
Indebtedness for Borrowed Money, and (iii) such Material Subsidiary has become a
Guarantor pursuant to Section 9.9 hereof;

 

(f) such Property, based on the Company’s or such Material Subsidiary’s
knowledge, is free of all material structural defects or major architectural
deficiencies, material title defects, material environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property; and

 

(g) the lessee of such Property under such lease is not more than 60 days past
due with respect to any monthly rent payment obligations under such lease.

 

Schedule B-5

--------------------------------------------------------------------------------


 

“Eligible Property NOI” means, for any given period, the aggregate Property NOI
attributable to the Eligible Properties owned by the Company or a Material
Subsidiary for a period in excess of four Fiscal Quarters and defined for each
such Eligible Property or pool of such Eligible Properties under a master Lease
as the lesser of (i) Property NOI divided by 1.15, or (ii) the related Lease
payment on such Eligible Property or pool of Eligible Properties due to the
Company or a Material Subsidiary for such period.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company or a Subsidiary under
section 414 of the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Facility” is defined in Section 2B(l).

 

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.

 

“Fiscal Year” means the twelve-month period ending on December 31.

 

“Fixed Charges” means, for any Fiscal Quarter, Debt Service for such quarter,
plus Preferred Dividends for such quarter, plus $400 per bed for any Property on
which the Lease of such Property does not require the tenant to pay for all
capital expenditures.

 

“Future Property” means any Property which the Company or any Subsidiary of the
Company acquires after the date hereof.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination; provided, that (except with respect to SEC filings referenced in
Section 7.1(a) and (b)) “GAAP” shall exclude the effects of Accounting Standards
Codification 825-10-25 (previously referred to as SFAS 159) or any successor or
similar provision to the extent it relates to “fair value” accounting for
liabilities.

 

Schedule B-6

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of

 

(a)        the United States of America or any state or other political
subdivision thereof, or

 

(b)        any other jurisdiction in which any of the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of such Person, or

 

(c)        any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

“Guaranteed Obligations” is defined in Section 20.1(a).

 

“Guarantors” means the Persons from time to time party hereto and obligated
under the Multiparty Guaranty, including (i) the Persons signatory hereto and
identified on the signature pages hereto as “Guarantors”, and (ii) each other
Person which from time to time hereafter executes and delivers a Joinder to
Multiparty Guaranty pursuant to the requirements of Section 9.9; as any of the
foregoing Persons in clauses (i) and (ii) from time to time may be released and
discharged from its obligations under the Multiparty Guaranty pursuant to the
provisions of Section 20.4.

 

“Guaranty” shall mean, with respect to any Person, any direct or indirect
obligation or liability, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness for Borrowed Money,
lease, dividend or other obligation payable or performable by another Person in
any manner, including, without limitation, any obligation directly or indirectly
guaranteed, endorsed (otherwise than for collection or deposit in the ordinary
course of business) or discounted or sold with recourse by such Person, or in
respect of which such Person is otherwise directly or indirectly liable or
obligated, and including, without limitation, any obligation of such Person
(contingent or otherwise, direct or indirect) to:  (i) maintain working capital,
equity capital, the solvency or any balance sheet condition or other financial
condition or liquidity or level of income or cash flow of another Person in any
manner; (ii) to purchase the obligations of or equity interests in another
Person from the holders of such obligations or interests; (iii) to purchase or
lease property, securities or services or supply or advance any funds, goods or
services to or on behalf of another Person in any manner; (iv) to guarantee (a)
the completion of any work or any other schedule or deliverable obligations or
requirements of another Person in any manner, (b) the quality of any
construction work, means or methods of another Person in any manner, (c) any
warranty or indemnity obligations of another Person in any manner, or (d) any
other payment, performance or contractual obligations of another Person in any
manner; or (v) purchase or otherwise pay (or advance or supply funds for the

 

Schedule B-7

--------------------------------------------------------------------------------


 

purchase or payment of) any Indebtedness for Borrowed Money or other obligation
of another Person or to purchase or otherwise make payment for (or advance or
supply funds for the purchase or payment for) any products, materials, supplies
or other property, or for any transportation or services, regardless of the
non-delivery or non-furnishing thereof, in any such case if the purpose or
effect of such agreement is to provide assurance that such obligation will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such obligation will be protected against loss in
respect thereof.  Guaranties shall include obligations of partnerships and joint
ventures of which such Person is a general partner or co-venturer that are not
expressly non-recourse to such Person.  In any computation of the indebtedness
or other liabilities of the obligor under any Guaranty, the indebtedness or
other obligations that are the subject of such Guaranty shall be assumed to be
direct obligations of such obligor.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof), and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose average life (as determined by PIM) most
closely matches the average life of such Accepted Note.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.

 

“Improvements” for any Property means all buildings, structures, fixtures,
tenant improvements and other improvements of every kind and description now or
hereafter located in or on or attached to the Land for such Property; and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof.

 

“include” or “including” means, unless the context clearly requires otherwise,
“including without limitation.”

 

“Indebtedness for Borrowed Money” means for any Person (without duplication) (a)
all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (b)
all indebtedness for the deferred purchase price of property or services (other
than trade accounts payable arising in the ordinary course of business), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, and (f) all obligations of the sort described in the foregoing clauses
with respect to which such Person has become liable by way of a Guaranty.

 

Schedule B-8

--------------------------------------------------------------------------------


 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Interest Expense” means, for any period of determination, the interest expense,
whether paid, accrued or capitalized (without deduction of consolidated interest
income) of the Company and its Subsidiaries on a consolidated basis for such
period.  Interest Expense shall exclude any amortization of (i) deferred
financing fees, including the write-off such fees relating to the early
retirement of such related Indebtedness for Borrowed Money, and (ii) debt
discounts (but only to the extent such discounts do not exceed 3.0% of the
initial face principal amount of such debt).

 

“Issuance Period” is defined in Section 2B(8)(ii).

 

“Investment Amount” means for any Property which, at the time of determination,
has been owned for less than four consecutive quarters at such time, the product
of (i) the percentage interest of such Property owned by the Company or
Guarantor, and (ii) the aggregate purchase price paid for such Property (giving
effect to any securities used to purchase a Property at the fair market value of
the securities at the time of purchase based upon the price at which such
securities could be exchanged into the Company’s common stock assuming such
exchange occurred on the date of acquiring the Property).

 

“Joinder to Multiparty Guaranty” means a joinder agreement entered into by an
Additional Guarantor in substantially the form of Exhibit F.

 

“Land” for any Property means the real property upon which the Improvements are
located, together with all rights, title and interests appurtenant to such real
property, including without limitation all rights, title and interests to (a)
all strips and gores within or adjoining such property, (b) the streets, roads,
sidewalks, alleys, and ways adjacent thereto, (c) all of the tenements,
hereditaments, easements, reciprocal easement agreements, rights-of-way and
other rights, privileges and appurtenances thereunto belonging or in any way
pertaining thereto, (d) all reversions and remainders, (e) all air space rights,
and all water, sewer and wastewater rights, (e) all mineral, oil, gas,
hydrocarbon substances and other rights to produce or share in the production of
anything related to such property, and (f) all other appurtenances appurtenant
to such property, including without limitation, any now or hereafter belonging
or in anywise appertaining thereto.

 

“Lease” means any lease, tenancy agreement, contract or other agreement for the
use or occupancy of a Property or any portion thereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

Schedule B-9

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Credit Parties
taken as a whole.

 

“Material Adverse Effect” means a material and adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Company and its Subsidiaries taken as a whole, (b) the ability
of the Company or any Guarantor to perform its obligations under the Transaction
Documents to which it is a party, or (c) the validity or enforceability of any
of the Transaction Documents or the rights or remedies of PIM or the holders of
Notes thereunder; provided, however, that the sale of assets of one or more
Guarantors in accordance with the terms of this Agreement shall not be deemed in
and of itself to cause a Material Adverse Effect absent the presence of the
factors set forth above.

 

“Material Subsidiary” means each Subsidiary that owns a Property included in the
Borrowing Base Value, and Education Property Investors, Inc.

 

“Medical Office Buildings” means a medical office buildings that contain one or
more physicians’ offices and examination rooms, and may also include pharmacies,
hospital ancillary service space and day-surgery operating rooms.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“Multiparty Guaranty” is defined in Section 20.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“New York Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are required or authorized to be
closed.

 

“Notes” is defined in Section 1C.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

 

Schedule B-10

--------------------------------------------------------------------------------


 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to certain
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Plan of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter, Sections
412 and 430 of the Code and Sections 302 and 303 of ERISA.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a) the Acquired Business is in an Eligible Line of Business and has its primary
operations within the United States of America;

 

(b) the Acquisition shall not be a Hostile Acquisition;

 

(c) the investment or acquisition is an asset associated with an Eligible Line
of Business which may include but is not limited to sale/leaseback transactions,
mortgage loans, lines of credit or other financings, etc.;

 

(d) if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, the Company shall have complied with the requirements of
Section 9.9 hereof (to the extent applicable) in connection therewith; and

 

(e) after giving effect to the Acquisition, no Default or Event of Default shall
exist, including with respect to the financial covenants contained in Section
10.10 hereof, provided, further, that if such Acquisition, together with any
other Acquisitions made during the then current Fiscal Quarter and the preceding
three Fiscal Quarters of the Company, have an aggregate cost exceeding
$100,000,000, then for such Acquisition and thereafter for any additional
Acquisition in such then-current Fiscal Quarter for an aggregate cost exceeding
$20,000,000, the Company shall provide to the holders of Notes which are
Institutional Investors covenant calculations for the covenants contained in
Section 10.10, showing that the projected effect of the Acquisition, in terms of
additional asset value, liabilities incurred if any, and additional revenues and
expenses associated therewith have been contemplated and have been projected
into the expected operating results and financial position of the Company for
the Fiscal Quarter in which the Acquisition occurs, and demonstrating that such
Acquisition is not reasonably expected to cause a violation of the Section 10.10
covenants for such Fiscal Quarter.

 

“Permitted Lien” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced:  (a)
Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 9.4; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue or that are being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained; (c)
pledges or deposits to secure obligations under workers’ compensation laws or
similar legislation or to secure public or statutory obligations; (d) easements,
rights of way and other encumbrances on title to real property that do not
materially and adversely affect the value of such property or the use of such
property for its present purposes; (e) deposits to secure the performance of
bids, trade contracts (other than for

 

Schedule B-11

--------------------------------------------------------------------------------


 

borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of like nature incurred in the ordinary
course of business; (f) Liens in favor of the United States of America for
amounts paid to the Company or any Subsidiary as progress payments under
government contracts entered into by it; (g) attachment, judgment and other
similar Liens arising in connection with court, reference or arbitration
proceedings, provided that the same have been in existence less than 20 days,
that the same have been discharged or that execution or enforcement thereof has
been stayed pending appeal; and (h) Liens on Properties not included in the
Borrowing Base Value and not included for purpose of the calculation of TMVUA.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

 

“PIM” means Prudential Investment Management, Inc.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company, any
Subsidiary or any ERISA Affiliate or with respect to which the Company, any
Subsidiary or any ERISA Affiliate may have any liability.

 

“Preferred Dividends” means any dividend paid (or payable), as the case may be,
in cash on any preferred equity security issued by the Company.

 

“Principal Credit Facility” means any loan agreement, credit agreement, note
purchase agreement or similar agreement under which credit facilities in the
aggregate original principal or commitment amount of at least $10,000,000 are
provided for.

 

“Property” or “Properties” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP, including any Eligible Property owned by the Company or any of its
Subsidiaries.

 

“Property Expenses” means the costs (including, but not limited to, payroll,
taxes, assessments, insurance, utilities, landscaping and other similar charges)
of operating and maintaining any TMVUA Real Property which are the
responsibility of the Company or the applicable Guarantor that are not paid
directly by the tenant, but excluding depreciation, amortization, interest costs
and maintenance capital expenditures to the extent such TMVUA Real Property is
under a triple-net lease.

 

“Property Income” means cash rents (excluding, as an abundance of caution, 
non-cash straight-line rent) and other cash revenues received by the Company or
a Guarantor in the ordinary course for any TMVUA Real Property, but excluding
security deposits and prepaid rent except to the extent applied in satisfaction
of tenants’ obligations for rent.

 

Schedule B-12

--------------------------------------------------------------------------------


 

“Property Net Operating Income” or “Property NOI” means, with respect to a
Property and for the four most recently ended Fiscal Quarters, the sum of the
following (without duplication):  (a) all revenues received in the ordinary
course of operating such Property (including proceeds of rent loss insurance but
excluding prepaid rents and revenues and security deposits except to the extent
applied in satisfaction of tenants’ obligations for rent) minus (b) all expenses
(whether paid or accrued) directly related to the operation or maintenance of
such Property, including but not limited to payroll expenses, taxes, assessments
and other similar charges, insurance, utilities, maintenance, repair and
landscaping expenses but not including any management fees (in accordance with
the computation of EBITDA plus rent and management fees).  All amounts due to
the Company or a Guarantor, whether as rent or mortgage payments for the
property, will be excluded from the calculation of (b) above.

 

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, PIM and (ii) any managed account or
investment fund which is managed by PIM or a Prudential Affiliate described in
clause (i) of this definition.  For purposes of this definition, the terms
“control,” “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation’s or other Person’s Voting
Interests or equivalent voting securities or interests.

 

“Purchasers” means the Series A Purchasers and PIM and/or the Prudential
Affiliate(s) which are purchasing any Accepted Notes.

 

“Qualified Ground Lease” means each of the ground leases or subground leases set
forth on Schedule 5.10(b) hereto and for a Future Property means any ground
lease (a) which is a direct ground lease granted by the fee owner of real
property, (b) which may be transferred and/or assigned without the consent of
the lessor (or as to which the lease expressly provides that (i) such lease may
be transferred and/or assigned with the consent of the lessor and (ii) such
consent shall not be unreasonably withheld or delayed) or subject to certain
reasonable pre-defined requirements, (c) which has a remaining term (including
any renewal terms exercisable at the sole option of the lessee) of at least
twenty (20) years, (d) under which no material default has occurred and is
continuing, (e) with respect to which a Lien may be granted without the consent
of the lessor, (f) which contains lender protection provisions acceptable to the
Required Holders, including, without limitation, provisions to the effect that
(i) the lessor shall notify any holder of a Lien in such lease of the occurrence
of any default by the lessee under such lease and shall afford such holder the
option to cure such default, and (ii) in the event that such lease is
terminated, such holder shall have the option to enter into a new lease having
terms substantially identical to those contained in the terminated lease, and
(g) which is otherwise acceptable in form and substance to the Required Holders.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 

“Real Property” for any Senior Housing Asset means the Land and the Improvements
for such Senior Housing Asset, including without limitation, parking rights and
any and all real property rights to other ancillary functions necessary for the
operation of such Senior Housing Asset.

 

“Rehabilitation Assets” means healthcare facilities which are used primarily for
the provision of services to patients requiring rehabilitative or restorative
care, including some or all (but not limited to) of the following services: 
physical therapy, occupational therapy, speech therapy and other related
services.

 

Schedule B-13

--------------------------------------------------------------------------------


 

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Code.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“REMIC” means Real Estate Mortgage Investment Conduit.

 

“REMIC Certificates” means individually or collectively a certificated
beneficial interest in a REMIC.

 

“Request for Purchase” is defined in Section 2B(2).

 

“Required Holders” means, at any time, the holder or holders of a majority of
the aggregate principal amount of the Notes or of a Series of Notes, as the
context may require, from time to time outstanding (exclusive of Notes then
owned by any Credit Party, any Subsidiary or any of their respective
Affiliates).

 

“Rescheduled Closing Day” is defined in Section 2B(7).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
with responsibility for the administration of the relevant portion of this
Agreement or any other Transaction Document.

 

“Rolling Period” means, as of any date, the four consecutive Fiscal Quarters
ending on or immediately preceding such date.

 

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

 

“Secured Debt” means, as of any given date, the aggregate principal amount of
all Total Indebtedness outstanding at such date that is secured by a Lien.

 

“Secured Recourse Debt” means Secured Debt that is recourse for payment to the
Company or its Subsidiaries.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

Schedule B-14

--------------------------------------------------------------------------------


 

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or controller of the Company.

 

“Senior Housing Assets” means any Properties on which the improvements consist
only of one or more of the following:  (a) senior apartments; (b) independent
living facilities; (c) congregate communities; (d) assisted living facilities;
(e) nursing homes; (f) hospitals; and (g) other Properties primarily used for
senior citizen residences or health care services, together with other
improvements incidental thereto.

 

“Series” is defined in Section 1C.

 

“Series A Closing Day” is defined in Section 3.

 

“Series A Purchasers” means (i) The Prudential Insurance Company of America, as
the purchaser of the Series A-1 Notes, and (ii) Pruco Life Insurance Company and
United of Omaha Life Insurance Company, as the purchasers of the Series A-2
Notes.

 

“Series A Notes” is defined in Section 1B.

 

“Series A-1 Notes” is defined in Section 1A.

 

“Series A-2 Notes” is defined in Section 1B.

 

“Shelf Notes” is defined in Section 1C.

 

“Significant Lease” means, for any specified calendar year, any Lease under
which the Company or one of its Subsidiaries is the lessor and which Lease
provides for annual minimum cash rent payments of $1,000,000 or more during such
calendar year (notwithstanding the amount of lease payments in prior or
subsequent years).

 

“SNFs” means skilled nursing facilities.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity security.

 

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

 

Schedule B-15

--------------------------------------------------------------------------------


 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (i) of which (or in which) more than
50% of (a) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company, or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (ii) the
accounts of which would appear on the consolidated financial statements of such
Person in accordance with GAAP.  Unless the context otherwise clearly requires,
any reference to a “Subsidiary” is a reference to a Subsidiary of the Company.

 

“SVO” means the Securities Valuation Office of the National Association of
Insurance Commissioners (or any successor organization acceding to the authority
thereof).

 

“Tangible Net Worth” means for each applicable period, total stockholders’
equity on the Company’s consolidated balance sheet as reported in its Form 10-K
or 10-Q less all amounts appearing on the assets side of its consolidated
balance sheet representing an intangible asset under GAAP.

 

“TMVUA” means, at any time of determination, the “total market value of
unencumbered assets”, to be computed as the sum of the following at such time
(a) TMVUA Real Property NOI divided by the applicable TMVUA Cap Rates for all
TMVUA Real Properties owned for four consecutive quarters or longer at such
time, and (b) the Investment Amount of all TMVUA Real Properties owned for less
than four consecutive quarters at such time.

 

“TMVUA Cap Rates” means:  (i) 8.00% for ALFs or, if any one or more Principal
Credit Facilities provides for a higher capitalization rate for ALFs, then the
highest capitalization rate for ALFs; (ii) 10.00% for SNFs or, if any one or
more Principal Credit Facilities provides for a higher capitalization rate for
SNFs, then the highest capitalization rate for SNFs; and (iii) 11.50% for
schools or, if any one or more Principal Credit Facilities provides for a higher
capitalization rate for schools, then the highest such capitalization rate for
schools.

 

“TMVUA Real Properties” means real property interests in ALFs, SNFs or schools,
in each case which are (i) located in the United States of America, (ii) 100%
owned in fee simple by the Company or a Guarantor, and (iii) not subject to any
consensual Lien, and “TMVUA Real Property” means any one of them.

 

“TMVUA Real Property NOI” means, with respect to any TMVUA Real Property for the
Rolling Period then or most recently ended (without duplication), (i) Property
Income for such period minus (ii) Property Expenses for such period.

 

“Total Asset Value” means the book value, without giving effect to depreciation,
of all assets of the Company and its Subsidiaries at such time, less (a) the
amount, if any, of any investments in any unconsolidated subsidiaries, joint
ventures or other similar entities, and (b) all amounts appearing on the assets
side of its consolidated balance sheet separately identifiable as intangible
assets under GAAP.

 

“Total Indebtedness” means, as of any date of determination and without
duplication, all Indebtedness for Borrowed Money of the Company and its
Subsidiaries.

 

Schedule B-16

--------------------------------------------------------------------------------


 

“Transaction Documents” means this Agreement (including the Multiparty
Guaranty), the Notes, and any and all other agreements, documents, certificates
and instruments from time to time executed and delivered by or on behalf of any
Credit Party related thereto.

 

“Unsecured Debt” means, as of any date of determination, the aggregate principal
amount of all Total Indebtedness outstanding at such date that is not Secured
Debt.

 

“Unsecured Debt Service” means, for a given period, Debt Service with respect to
Unsecured Debt.

 

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent equity interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.

 

Schedule B-17

--------------------------------------------------------------------------------

 


 

EXHIBIT A-1

 

[FORM OF SERIES A-1 NOTE]

 

LTC PROPERTIES, INC.

 

5.26% SERIES A-1 SENIOR NOTE DUE JULY 14, 2015

 

No. [___]

[Date]

$[____]

PPN 502175 A*3

 

FOR VALUE RECEIVED, the undersigned, LTC PROPERTIES, INC. (herein called the
“Company”), a corporation organized under the laws of the State of Maryland,
hereby promises to pay to [_____________], or registered assigns, the principal
sum of [___________] DOLLARS on July 14, 2015, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 5.26% per annum from the date hereof, payable at maturity
and quarterly, on the 14th day of each January, April, July and October in each
year, commencing with the January 14, April 14, July 14 or October 14 next
succeeding the date hereof until the principal hereof shall have become due and
payable, and (b) at a rate per annum from time to time equal to the greater of
(i) 7.26% and (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank from time to time in New York, New York as its “base” or “prime” rate
(i) on any overdue payment of interest, and (ii) following the occurrence and
during the continuance of an Event of Default (as defined in the Agreement
referred to below) on the unpaid principal balance, any overdue payment of
interest and any overdue payment of any Make-Whole Amount, in the case of each
of clause (i) and (ii), payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

 

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of July 14,
2010 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have made the representation set
forth in Section 6.2.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Schedule A-1-1

--------------------------------------------------------------------------------


 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Agreement, but not
otherwise.

 

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries and other Affiliates pursuant to the terms of the Multiparty
Guaranty.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Schedule A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[FORM OF SERIES A-2 NOTE]

 

LTC PROPERTIES, INC.

 

5.74% SERIES A-2 SENIOR NOTE DUE JANUARY 14, 2019

 

No. [___]

[Date]

$[____]

PPN 502175 A@1

 

FOR VALUE RECEIVED, the undersigned, LTC PROPERTIES, INC. (herein called the
“Company”), a corporation organized under the laws of the State of Maryland,
hereby promises to pay to [_____________], or registered assigns, the principal
sum of [___________] DOLLARS on January 14, 2019, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 5.74% per annum from the date hereof, payable at maturity
and quarterly, on the 14th day of each January, April, July and October in each
year, commencing with the January 14, April 14, July 14 or October 14 next
succeeding the date hereof until the principal hereof shall have become due and
payable, and (b) at a rate per annum from time to time equal to the greater of
(i) 7.74% and (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank from time to time in New York, New York as its “base” or “prime” rate
(i) on any overdue payment of interest, and (ii) following the occurrence and
during the continuance of an Event of Default (as defined in the Agreement
referred to below) on the unpaid principal balance, any overdue payment of
interest and any overdue payment of any Make-Whole Amount, in the case of each
of clause (i) and (ii), payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

 

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of July 14,
2010 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have made the representation set
forth in Section 6.2.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Agreement.  This Note is also subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Agreement, but not otherwise.

 

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries and other Affiliates pursuant to the terms of the Multiparty
Guaranty.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

[FORM OF SHELF NOTE]

 

LTC PROPERTIES, INC.

 

SERIES ____ SENIOR NOTE

 

No. [___]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:  [Quarterly][Semi-annually] on each [STATE DATES]

FINAL MATURITY DATE:1

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:2

 

FOR VALUE RECEIVED, the undersigned, LTC PROPERTIES, INC. (herein called the
“Company”), a corporation organized under the laws of the State of Maryland,
hereby promises to pay to [________________], or registered assigns, the
principal sum of [_____________________] [DOLLARS] [on the Final Maturity Date
specified above] [, payable on the Principal Prepayment Dates and in the amounts
specified above, and on the Final Maturity Date as specified above in an amount
equal to the unpaid balance of the principal hereof,] with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the Interest Rate per annum specified above, payable on the Final
Maturity Date specified above and on each Interest Payment Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) at a rate per
annum from time to time equal to the Default Rate (i) on any overdue payment of
interest, and (ii) following the occurrence and during the continuance of an
Event of Default (as defined in the Agreement referred to below) on the unpaid
principal balance, any overdue payment of interest and any overdue payment of
any Make-Whole Amount, in the case of each of clause (i) and (ii), payable on
each Interest Payment Date as aforesaid (or, at the option of the registered
holder hereof, on demand).

 

Payments of principal, Make-Whole Amount, if any, and interest are to be made in
lawful money of the United States of America at JPMorgan Chase Bank, New York,
New York or at such other place as the holder hereof shall designate to the
Company in writing.

 

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of July 14,
2010 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have made the representations set
forth in Section 6.2 of the Agreement.

 

--------------------------------------------------------------------------------

1 The Final Maturity Date must be no more than 10 years after the original
issuance date

2 The Remaining Average Life must be no more than 7 years after the original
issuance date.

 

Exhibit A-3-1

--------------------------------------------------------------------------------


 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for the
then outstanding principal amount will be issued to, and registered in the name
of, the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

 

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement, but not
otherwise.

 

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries and other Affiliates pursuant to the terms of the Multiparty
Guaranty.

 

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount), and with the effect, provided in
the Agreement.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such State.

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-3-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF REQUEST FOR PURCHASE]

 

LTC PROPERTIES, INC.

 

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of July 14, 2010, between LTC Properties, Inc. (the
“Company”) and the other Persons named therein as parties thereto.  All terms
herein that are defined in the Agreement have the respective meanings specified
in the Agreement.  Pursuant to Section 2B(3) of the Agreement, the Company
hereby makes the following Request for Purchase:

 

Individual specifications of the notes covered hereby (the “Notes”):

 

 

Principal Amount

Final Maturity Date

Principal Prepayment
Dates and Amounts

Interest Payment
Period

 

 

 

 

*

**

***

[quarterly] [semi-annually]

 

Use of proceeds of the Notes:

 

Proposed day for the closing of the purchase and sale of the Notes:

 

The purchase price of the Notes is to be transferred to:

 

Name, Address and ABA
Routing Number of Bank

Number of Account

Name & Telephone No. of Bank Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Company certifies (a) that the representations and warranties contained in
Section 5 of the Agreement are true on and as of the date of this Request for
Purchase, and (b) that there exists on

 

--------------------------------------------------------------------------------

 

* Minimum of $10,000,000

 

** Not more than ten years after original issuance.

 

*** Remaining Average Life to be not more than 7 years after original issuance.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

the date of this Request for Purchase no Event of Default or Default (both
before and after giving effect to the issuance and purchase of the Notes
contemplated hereby).

 

 

Dated:  _______________  _____, ________

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF CONFIRMATION OF ACCEPTANCE]

 

 

LTC PROPERTIES, INC.

 

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of July 14, 2010, between LTC Properties, Inc. (the
“Company”) and the other Persons named therein as parties thereto.  All terms
used herein that are defined in the Agreement have the respective meanings
specified in the Agreement.

 

PIM or the Prudential Affiliate which is named below as a Purchaser of Notes
hereby confirms the representations as to such Notes set forth in Section 6 of
the Agreement, and agrees to be bound by the provisions of Sections 2B(5) and
2B(7) of the Agreement.

 

Pursuant to Section 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Shelf Notes is hereby confirmed:

 

I.          Accepted Notes:  Aggregate principal amount $_____________.

 

(A)       (a)        Name of Purchaser:

(b)        Principal amount:

(c)        Final maturity date:

(d)        Principal prepayment dates and amounts:

(e)                               Interest rate:

(f)                                  Interest payment period:  [quarterly]
[semi-annually]

(g)                               Payment and notice instructions:  As set forth
on attached Purchaser Schedule.

 

(B)       (a)        Name of Purchaser:

(b)                              Principal amount:

(c)                               Final maturity date:

(d)                              Principal prepayment dates and amounts:

(e)                               Interest rate:

(f)                                  Interest payment period:  [quarterly]
[semi-annually]

(g)                               Payment and notice instructions:  As set forth
on attached Purchaser Schedule.

 

[(C), (D) . . . same information as above.]

 

II.         Closing Day: _______________  _____, _______

 

Dated:  _______________  _____, ________

 

Exhibit E-1

--------------------------------------------------------------------------------


 

LTC PROPERTIES, INC.

 

 

By:  _________________________

Name:

Title:

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

By:  _________________________

Name: 

Title:     Vice President

 

 

[PRUDENTIAL AFFILIATE]

 

By:  _________________________

Name: 

Title:     Vice President

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF BORROWING BASE CERTIFICATE

 

To:  Prudential Investment Management, Inc. and the holders of Notes issued
pursuant to the Note Agreement described below which are Institutional Investors

 

Pursuant to the terms of the Note Purchase and Private Shelf Agreement, dated as
of July 14, 2010, among us (the “Note Agreement”, with capitalized terms used
herein and not defined herein having the meanings given to them in the Note
Agreement), we submit this Borrowing Base Certificate to you and certify that
the information set forth below and on any attachments to this Certificate is
true, correct and complete as of the date of this Certificate.

 

1. Borrowing Base Value $                                          

 

2. Line 1 multiplied by 50% $                          

 

3. Unsecured Debt (other than the Obligations (as defined in the Credit
Agreement on July 14, 2010)) $                       

 

4. Borrowing Base (Line 2 minus by Line 3 above)
$                                        

 

The Company represents and warrants that the aggregate outstanding principal
amount of the Notes and the Loans and L/C Obligations (as defined in the Credit
Agreement) on the date hereof, including any Loans to be made or Letters of
Credit to be issued on the date hereof, do not exceed the Borrowing Base set
forth above.

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ___ day of 20__.

 

LTC PROPERTIES, INC.

 

By:                                          

 

Name:                                     

 

Title:                                        

 

Exhibit E-1

--------------------------------------------------------------------------------


 

SCHEDULE I TO BORROWING BASE CERTIFICATE

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF JOINDER TO MULTIPARTY GUARANTY]

 

JOINDER NO. [__], dated as of [________] (this “Joinder”), to the Multiparty
Guaranty set forth as Section 20 (as amended or otherwise modified from time to
time, the “Multiparty Guaranty”) to that certain Note Purchase and Private Shelf
Agreement, dated as of July 14, 2010 (as amended or otherwise modified from time
to time, the “Note Agreement”), executed by LTC Properties, Inc. (the
“Company”), the Guarantors party thereto, and the Purchasers party thereto. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Note Agreement.

 

1.         Pursuant to the Multiparty Guaranty, certain obligations owing by the
Company to the holders of Notes under the Note Agreement and evidenced by the
Notes (together with their respective Transferees, the “Beneficiaries”) are
guaranteed by the Guarantors.

 

2.         The undersigned (the “Additional Guarantor”) is executing this
Joinder in accordance with the requirements of Section 20.8 of the Multiparty
Guaranty.

 

3.         The Additional Guarantor by its signature below becomes a Guarantor
under the Multiparty Guaranty and the other provisions of the Agreement with the
same force and effect as if originally named therein as a Guarantor and the
Additional Guarantor hereby (a) agrees to all the terms and provisions of the
Agreement applicable to it as a Guarantor thereunder, and (b) represents and
warrants that the representations and warranties made by it as a Guarantor set
forth in Section 5 of the Note Agreement are true and correct on and as of the
date hereof.  Each reference to a Guarantor in the Multiparty Guaranty and the
other provisions of the Agreement shall be deemed to include the Additional
Guarantor.  The Multiparty Guaranty and the other provisions of the Agreement
are hereby incorporated herein by reference.

 

4.         The Additional Guarantor represents and warrants to the Beneficiaries
that this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

5.         This Joinder may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery of an executed signature page to this
Joinder by facsimile transmission shall be as effective as delivery of a
manually-signed original thereof.

 

6.         Except as expressly modified hereby, the Multiparty Guaranty and the
other provisions of the Agreement shall remain in full force and effect.

 

7.         Any provision of this Joinder that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

8.         All communications and notices hereunder to the Additional Guarantor
shall be given to it at the address set forth under its signature below.

 

IN WITNESS WHEREOF, the Additional Guarantor has executed this Joinder by its
duly authorized officer as of the day and year first above written.

 

[NAME], a [________] [corporation]

 

By:                                                               

 

Name:                                                          

 

Title:                                                             

 

Address:     c/o LTC Properties, Inc.

31365 Oak Crest Drive

Suite 200

Westlake Village, California 91361

Attn:  Pamela Shelley-Kessler

SVP & Chief Financial Officer

Facsimile:  (805) 981-8663

 

Exhibit F-2

--------------------------------------------------------------------------------